Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 1 of 65 PageID #: 213




       Exhibit B
    ,,
              Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 2 of 65 PageID #: 214

'
    '    r
                                      .
                                      ~                                              ...,,,_..
                                                           JN THE CIRCUIT COURT OF THE 11 TH
                                                           JUDICIAL CIRCUIT IN AND FOR MIAMI-
                                                           DADE COUNTY, FLORIDA

             6 1                                           GENERAL JURI SDICTION DIVISION

                                                           CASE NO.: 12-48803-CA-02

              ANTONIO CABALLERO,

                     Plaintiff,
                                                                                                      ,..,.. ·,1~
                                                                                                      .;.r._,,' 4,'18   J"'~
              vs.

              FUERZAS ARMADAS
                                                                                                                        .. .,,~~-f<.f,
                                                                                                                         l !.·l.I~



                                                                                                  .{ \                           :!: (""              :- ,.
              REVOLUCIONARIAS DE COLOMBIA,                                       (               -\.,                                ,,..,,   ·. ·    -:. "";
                                                                                                 LJ                                   f.-:.           ·....·,
              a/k/a FARC-EP a/k/a REVOLUTIONARY
              ARMED FORCES OF COLOMBIA;
              EJERCITO DE LIBERACION NACIONAL
                                                                         a:<(t-' .
                                                                           ')
                                                                                 7r'
                                                                                     7,LV
                                                                                         r.

                                                                                     '.J"'
                                                                                                                                       .,;
                                                                                                                                        ::'. ' .       "J:..

                                                                                                                                                         -r,

              a/k/a ELN a/k/a NATIONAL LIBERATION
                                                                                                                                              I~ -
                                                                                                                                              ~·          -·
              ARMY; and THE NORTE DE VALLE
                                                                                                                                               ~':~
                                                                                                                                               ....
                                                                                                                                                          iS?
                                                                                                                                                                ~ )
                                                                                                                                                                ;,p
              CARTEL;

                     Defendants.
              - -- -- - - - - - -- - I
                                   CORRECTED SECOND AMENDED COMPLAINT

                     Plaintiff, ANTONIO CABALLERO ("Plaintiff'), files this corrected Second Amended

              Complaint (correcting a scrivener' s error), and sues Defendants, FUERZAS ARMADAS

              REVOLUCIONARIOS             DE   COLOMBIA       (" FARC"),        EJERCITO                      DE            LIBERACION

              NACIONAL ("ELN"), and THE NORTE DE VALLE CARTEL ("NDVC") (collectively

              "Defendants"), and alleges as follows:



                                               PRELIM INARY STATEMENT

                     I.      This is a civil action for damages in excess of one hundred million dollars arising

              out of injury to Plaintiff due to the Defendants' unlawful kidnapping, trafficking, detention,
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 3 of 65 PageID #: 215

                                                                              CASE NO.: 12-48803-CA-02

                          ~                                       ......,,.                 Page 2 of 59

 torture, and killing of Plaintifrs father, Senator and Ambassador of the nation of Colombia,

 Carlos Caballero ("the Victim"), as well as the threat to Plaintiffs life which deprived them of

 their property and businesses in Colombia, in violation of international law (via the Alien Tort

 Statute), Colombian Jaw (via Florida's "significant relationship" choice of law test), Federal law

 (via Civil Racketeer Influenced and Corrupt Organizations) and Florida law (via Florida's long

 arm statute).



                                          THE PARTIES

         2.      At the time of the filing of thi s Complaint, Plaintiff is a resident alien of the

 United States residing in Florida with a present intent to make Florida his permanent home.

 Although a citizen of Colombia, the Defendants' actions forced Plaintiff to flee his native

 country and obtain political asylum in the United States.

        3.       At all   relevant times to this Complaint, Defendant, Fuerzas Armadas

 Revolucionarias de Colombia (" F ARC"), has been a terrorist organization and narcotics

 trafficker operating in and out of Colombia. Consequently, FARC has earned condemnation

 from the United States as:

                 a)   a Foreign Terrorist Organization pursuant to the Immigration and

 Nationality Act, 8 U .S.C. § 11 89;

                 b)   a Specially Designated Global Terrorist pursuant to Executive Order 13224,

 "Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to

 Commit, or Support Terrorism"; and

                 c)   a Specially Designated Narcotics Trafficker Kingpin pursuant to the Foreign

 Narcotics Kingpin Designation Act, 21 U.S.C. §§ 1901-1908, 8 U.S.C. § 11 82.
    Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 4 of 65 PageID #: 216
                                                                                  CASE NO.: 12-48803-CA-02
"                            ~                                         ...,,,_/
                                                                                                Page 3of59

              4.    FJ\RC is a "terrorist party" within the meaning of section 201 of the Terrorism

    Risk Insurance Act of 2002 ("TRIA") because it has been designated as a terrorist organization

    by the Secretary of State as published in the Federal Register, and because FARC has planned,

    prepared, solicited funds, and committed and conspired to commit terrorist activities, including

    but not limited to the activities set forth herein.

              5.    At all relevant times to this Complaint, Defendant, Ejercito de Liberaci6n

    Nacional ("ELN"), is a terrorist organization and narcotics traffi cker operating in and out of

    Colombia and using Florida as a central point in their drug distribution network. Consequently,

    ELN has been designated by the United States as:

                   a)     A Foreign Terrorist Organization pursuant to the Immigration and

    Nationality Act, 8 U.S.C. § 1I89; and,

                   b)    a Specially Designated Global Terrorist pursuant to Executive Order 13224,

    "Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to

    Commit, or Support Terrorism."

              6.    ELN is a " terrorist party" within the meaning of Section 20 1 of TRIA because it

    has been designated as a terrorist organization by the Secretary of State as published in the

    Federal Register, and because ELN has planned, prepared, solicited funds, and committed and

    conspired to commit to terrorist activities, including but not limited to the activities set forth

    herein.

              7.   At all relevant times to this Complaint, Defendant, the Norte De Valle Cartel

    ("NDVC") was a terrorist organization and narcotics trafficker operating in and out of Colombia

    and using Florida as a central point in its drug distribution network.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 5 of 65 PageID #: 217
                                                           CASE NO.: 12-48803-CA-02
                                                   ......J               Page 4 of 59
                         ~
           8.    NDVC is a "terrorist party" under section 201 of TRIA because NDVC has

planned, prepared, solicited funds, and committed and conspired to commit terrorist activities,

including but not limited to the activities set forth herein.

           9.    At all times relevant to this Complaint, non-party Jose Luis Mejia Ramirez was a

Colombian citizen and a terrorist member of ELN and co-conspirator with FARC and NDVC.

           10.   At all times relevant to this Complaint, non-party Juvenal Ovidio Ricardo Palmera

Pineda, a/k/a Simon Trinidad, was a Colombian citizen and a terrorist member of FARC and co-

conspirator with ELN and NDVC.

           11.   At all times relevant to this Complaint, non-party Diego Montoya Sanchez was a

Colombian citizen and a terrorist member ofNDVC and co-conspirator with ELN and FARC.



                                   JURISDICTION AND VENUE

           12.   This action is brought pursuant to the Alien Tort Statute ("ATS") 28 U.S.C. §

1350 (as a federal question subject to non-exclusive concurrent jurisdiction), the Civil Racketeer

Influenced and Corrupt Organizations Act ("Civil RICO"), 18 U.S.C. §§ 1961-1968 (as a federal

question subject to non-exclusive concurrent jurisdiction), Colombia law (via Florida's

"significant relationship" test), and Florida law (via Florida's long arm statute).

       13.       The ATS grants non-exclusive federal jurisdiction over - and recognizes federal

common law causes of action for - claims by aliens suing in tort for violations of the law of

nations.

       14.       In the present matter, Plaintiff is (1) an alien (2) suing for a tort (3) committed in

violation of the law of nations.
    Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 6 of 65 PageID #: 218
                                                                                           CASE NO.: 12-48803-CA-02
\                                                                              ....,.,,)                 Page 5 of 59
                              ~
             I 5.    Pursuant to Colombian law, Plaintiff, as the son of the Victim, is entitled to claim

    compensation for "moral and material" damages 1 resulting from the Defendants' conduct. See

    Article I 045 of the Colombian Civil Code; Article 95 of the Colombian Criminal Code

    (providing for a civil action for criminal violations of Article 168 (kidnapping), Article I 69

    (kidnapping for ransom), and article I 78 (torture), among others); see generally, Baloco v.

    Drummond Company, Inc., 640 F.3d 1338, 1349 (11th Cir. 2011) (finding that the children of the

    deceased have properly alleged their entitlement to proceed as wrongful death claimants under

    Colombian Jaw). Consequently, Plaintiff has standing to bring a claim under the ATS. See

    Estate of Cabello v. Fernandez-Larios, 157 F. Supp. 2d 1345, 1357-58 (S.D. Fla. 2001) (finding

    that plaintiffs had standing under the ATS because they had standing under Chilean law); see

    also Xuncax v. Gramajo, 886 F. Supp. 162, 178 (D. Mass. 1995) (finding standing under the

    ATS based on laws of Guatamala, which allowed siblings to sue for wrongful death).

            16.      Federal Civil RICO also grants non-exclusive federal subject matter jurisdiction

    for acts that further a criminal conspiracy if that criminal conspiracy has significant effects on

    the United States. 18 U.S.C. § 1964(c).

            17.      In the present matter, Defendants engaged in criminal conspiracies and a pattern

    of racketeering activity that affects the United States.

            I 8.     Because both ATS and Civil RICO grant non-exclusive jurisdiction, this Court is

    presumed to have concurrent jurisdiction with federal courts as it relates to these federal

    questions. Tafjlin v. Levitt, 493 U.S. 455 (1990); Gulf Offshore Co., Div. of Pool Co. v. Mobil Oil

    Corp., 453 U.S. 473, 478 (1981); California v. Arizona, 440 U.S. 59, 68 (1979).



            1
              Pursuant to Article 5 of Colombian law such damages include transient or permanent injuries that caused
    some form of physical, mental, sensory, or emotional distress, financial loss, and/or impairment of fundamental
    rights.
    Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 7 of 65 PageID #: 219
                                                                                      CASE NO.: 12-48803-CA-02
\                                                                                                   Page 6of59
                                ~                                                .._I
                                        Personal and General Jurisdiction

                19.   In this particular matter, the Colombian legal system does not present an adequate

    alternative forum fo r Plaintiff because returning to Colombia would place his life in extreme

    peril. Specifically, traveling to Colombia to seek redress through the Colombian judicial system

    would result in a high likelihood that Plaintiff would be kidnapped, tortured, and/or murdered by

    the Defendants.       In fact, members within the Colombian law enforcement have personall y

    warned Plaintiff that they would not be able to protect him from the Defendants while in

    Colombia. See Rodriguez Licea v. Curacao Drydock Co., 537 F. Supp. 2d 1270 (S.D. Fla. 2008)

    (holding that courts should be careful not to dismiss, as inconvenient, ATS cases, when victims

    would be endangered merely by returning to that place to litigate); Dole Food v. Watts, 303 F.3d

    1104, 11 18 (9th Cir. 2002) (confirming that the party moving to dismiss based on forum non

    conveniens bears the burden of demonstrating that an alternative forum ex ists).

             20.      Miami-Dade County is an appropriate venue for Plaintiff to pursue this matter

    because he currently lives in Florida as a resident alien.                Further, all Defendants are non-

    residents of Florida. As a result, pursuant to Fla. Stat. § 47.011 , this action can be brought

    anywhere in Florida. Holton v. Prosperity Bank, 602 So. 2d 659, 662 n.2 (Fla. 5th DCA 1992).

            21.       Furthermore, this Court has specific personal jurisdiction over the Defendants,

    pursuant to Fla. Stat. § 48.193(1 ), because Defendants have substantial, ongoing, and widespread

    narco-trafficking operations in Florida which have made this state a central transfer point in their

    drug distribution network. 2

            22.       This Court has general personal jurisdiction over the Defendants pursuant to Fla.

    Stat. § 48.193(2), because the Defendants have engaged in substantial and not isolated activity

            2
              See U.S. Dept. o f Justice, National Drug Intelligence Ctr., Abstract, "South Florida High Intensity Drug
    Trafficking Area: Drug Market Analysis 2009," available at, http://www.justice.gov/archive/ndic/.
    Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 8 of 65 PageID #: 220
                                                                                       CASE NO.: 12-48803-CA-02
"                                                                                                    Page 7 of 59
                               '-'                                                 ....J
    within this state as a result of their extensive and ongoing narcotics trafficking in and through

    Florida.

            23.      Finally, constitutional due process requirements have been met in this matter

    because Defendants' continuous, systematic business dealings within Florida are such that they

    "should reasonably anticipate being haled into court [in Florida]." Venetian Salami Co. v.

    Parthenais, 554 So. 2d 499 (Fla. 1989).               Consequently, this Court's exercise of personal

    jurisdiction over the Defendants should not offend, "traditional notions of fair play and

    substantial justice." Id. at 500.

            24.      All conditions precedent to the bringing of this lawsuit have occurred, been

    excused, or have otherwise been waived.



                                          FACTUAL BACKGROUND
                  The Global Terrorist Organization and Narcotics Trafficker FARC

            25.      FARC is Latin America's oldest, largest, most capable, and best-equipped foreign

    terror organization, and has earned universal condemnation from the United States and
                                                                               3
    international bodies as a result of its history of extreme brutality:

                     a)    In 1997, FARC was designated by the United States as an Foreign Terrorist

    Organization;

                     b)    In 2001 , F ARC was designated by the United States as a Specially

    Designated Global Terrorist;

                     c)    In 2003, F ARC was designated by the President of the United States as a

    Specially Designated Narcotics Trafficker Kingpin;

            3
               U.S. Dept. of State, Bureau of International Narcotics and Law Enforcement Affairs, "2012 International
    Narcotics Control Strategy Report: Country Reports: Colombia," http://www.state.gov/j/inl/rls/nrcrpt/2012/
    vol II 184098.htm#Colombia
     Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 9 of 65 PageID #: 221
                                                                                        CASE NO.: 12-48803-CA-02
\.

                                \..,...                                         ....J                   Page 8 of 59

                       d)    The European Union has designated and sanctioned the FARC as a terrorist

     organization for its breaches of international humanitarian law; and,

                      e)     In 2004, the United Nations' High Commissioner for Human Rights

     publicly condemned F ARC for violations of the Geneva Convention and international

     humanitarian law arising out of FARC's massacre of seven peasants and displacement of eighty

     individuals.

              26.     As part of its ongoing campaign of terror, F ARC strategically targets high profile

     Colombian citizens, such as politicians and businessmen, using tactics such as kidnapping,

     hostage-taking, human trafficking, torture and extortion as tools to instill fear into the people of

     Colombia while silencing those adverse to F ARC's violent agenda.

             27.      FARC engages in narcotics manufacturing and trafficking as a primary means of

     funding its terrorist activities against the citizens of Colombia.4

             28.      FARC supplies at least 50% of world's cocaine. 5

             29.      FARC reportedly controls the majority of cocaine manufacturing and distribution

     within Colombia and is responsible for roughly 60% of the cocaine exported from Colombia to

     the United States.6
                                                                                                            7
             30.      "95.5% of the cocaine seized in the United States originates in Colombia."


             4
                United States Dept. of State, Bureau of International Narcotics and Law Enforcement Affairs, ''2012
     International     Narcotics         Control       Strategy    Report:     Country    Reports:     Colombia,"
     http://www.state.gov/j/inl/rls/nrcrpt/2012/vol 1/I84098.htm #Colombia.
             5
                United States Drug Enforcement Administration, March 2006 News Release, ''United States Charges 50
     Leaders OfNarco-Terrorist FARC In Colombia With Supplying More Than Half Of The World's Cocaine," August
     29, 2012, http://www.justice.gov/opa/pr/2006/March/06_crm_ 163 .htm I
             6
                Government Accountability Office, July 2009 Report to the Ranking Member, Committee on Foreign
     Relations, U.S. Senate, " Drug Control: U.S. Countemarcotics Cooperation with Venezuela Has Declined,"
     http://www.gao.gov/new.items/d09806.pdf.
             7
               U.S. Dept. of State, Bureau of W. Hemisphere Affairs, "US Relations with Colombia: Fact Sheet,"
     http://www.state.gov/r/pa/ei/bgn/35754.htm (referencing the U.S. Department of Justice's 20 10 Cocaine Signature
     Program).
     Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 10 of 65 PageID #: 222
                                                                                    CASE NO.: 12-48803-CA-02
\.                                                                                                Page 9 of 59
                                '-'                                            ~
              31.     Thus, FARC is responsible for over 57.3% of the U.S. cocaine market.

             32.      South Florida is a principal arrival zone and distribution center for powder

     cocaine and South American heroin. 8

             33.      Cocaine poses a serious threat to Florida, and is more often associated with

     violent crime than any other illicit drug in the State.             Colombian criminal groups control

     transportation of cocaine to Florida and are the primary wholesale distributors of powdered

     cocaine. 9

             34.      Thus, Florida has become a primary point of entry and target market for FARC's

     cocaine trafficking.

             35.      FARC operates in roughly one-third of Colombia's geographic territory. 10

             36.      In November 1998, then-President Andres Pastrana ceded a 42,000-square-mile

     area (roughly the size of Switzerland) in south-central Colombia to the FARC's control.

             37.      FARC has actively, widely, and systematically targeted civilians during its

     terrorist attacks against the Colombian government.

             38.      FARC and ELN are the two predominant rebel groups actively engaged against

     the Colombian government in a decades-long civil war, which has been ongoing since about

     1964.

             39.      " In addition to its attacks on Colombian military, political and economic targets,

     the FARC's various fronts are deeply involved in narcotics trafficking, kidnapping for ransom,

     extortion, murder and other criminal activities." 11

             8
                U.S. Dept. of Justice, National Drug Intelligence Ctr., Abstract, "South Florida High Intensity Drug
     Trafficking Area: Drug Market Analysis 2011," http://www.justice.gov/archivc/ndic/dmas/South_Florida_ DMA-
     2011 (U).pdf
             9
                 Id
             1
              ° Council on Foreign Relations, "FARC, ELN: Colombia's Left-Wing Guerrillas," August 19, 2009,
     http://www.cfr.org/colombia/farc-eln-colombias-left-wing-guerrillas/p9272.
    Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 11 of 65 PageID #: 223
                                                                                       CASE NO.: 12-48803-CA-02
'                                                                                                        Page JO of 59
                                \......                                           ....J
             40.      F ARC also operates outside the country of Colombia. 12



                                     The Global Terrorist Organization ELN

             41.      ELN is the second largest insurgent group in Colombia, after FARC, and, as a

    result of its longstanding history of extreme brutality, has also earned universal condemnation
                                                                       13
    from the United States and the international community:

                     a)     In 1997, ELN was designated by the United States as a Foreign Terrorist

    Organization;

                     b)     In 2001, ELN was designated by the United States as a Specially Designated

    Global Terrorist;

                     c)     The European Union has designated and sanctioned the ELN as a terrorist

    organization for its breaches of international humanitarian Jaw.

            42.      As part of its campaign of terror, ELN strategically targets high profile

    Colombian citizens, such as politicians and businessmen, using tactics such as kidnapping,

    hostage-taking, human trafficking, torture and extortion as tools to instill fear into the people of

    Colombia while also silencing those adverse to ELN's violent agenda.

            43.      In order to finance its terrorist objectives, ELN engages in narcotics

    manufacturing and trafficking as the primary means of funding its terrorist activities.




             11
                U.S. Dept. of State, Bureau of International Narcotics and Law Enforcement Affairs, "201 2 International
    Narcotics Control       Strategy     Report: Country       Reports:    Colombia,"  http://www.statc.gov/j /inl/narc/
    rewards/1 15352.htm.
            12
                CRS Report for Congress: " U.S. Military Operations in the Global War on Terrorism: Afghanistan,
    Africa, the Philippines, and Colombia," Aug. 26, 2005, available at, http://www.fas.org/sgp/crs/natsec/ RL32758.pdf
            13
              U.S. Dept. of State, Bureau of International Narcotics and Law Enforcement Affairs, ·•2012 International
    Narcotics Control     Strategy     Report: Country       Reports: Colombia," http://www.statc .gov/j/inl/narc/
    rewards/115352.htm.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 12 of 65 PageID #: 224
                                                                                    CASE NO.: 12-48803-CA-02
                                                                              ..,,/              Page I I of 59
                           \...-
         44.      Similarly to FARC, ELN maintains considerable control of areas with significant

coca and opium poppy cultivation. 14

         45.      ELN has been affirmatively linked to other narco-terrorist organizations. 15

         46.      At all times relevant to this Complaint, such organizations have been involved in

narcotics production and trafficking in partnership with ELN.

         47.      South Florida is a principal arrival zone and distribution center for powder

cocaine and South American heroin. 16

         48.      Florida is a primary point of entry and target market for Colombia's cocaine

trafficking, including narcotics produced and trafficked by ELN. 17

         49.      The ELN and FARC are the two predominant rebel groups actively engaged

against the Colombian government in a decades-long civil war, which has been ongoing since

about 1964.

         50.      The ELN has actively, widely, and systematically targeted civilians during its

ongoing military conflicts with the Colombian government.

         51.     The ELN is a self-controlled, highly-organized, independent entity that engages in

formal relations and negotiations with other entities, including with the Colombian government.




         14
            United States Dept. of State, Bureau of International Narcotics and Law Enforcement Affairs," 2012
International Narcotics Control Strategy Report: Country Reports: Colombia," August 29, 2012,
http://www.state.gov/j/inl/rls/nrcrpt/2012/vol 1/I 84098.htm.
         15
            Eduardo Fox, Colombia Dismantles ELN-Rastrojos Drug Trafficking Network, In Sight Crime, Aug. 15,
20 12, available at, http://www.insightcrime.org!news-analysis/colombia-eln-rastrojos-drug-trafficking
         16
            U.S. Dept. of Justice, National Drug Intelligence Ctr., Abstract, "South Florida High Intensity Drug
Trafficking    Area:    Drug      Market     Analysis    201 2,"    http://www.state.gov/j/inl/rls/nrcrpt/2012/vol I/
184098.htm#Colombia.
         17
           See South Florida High Intensity Drug Trafficking Area: Drug Market Analysis 20 11 , U.S. Department
of Justice National Drug Intelligence Center, p. I 0, available at, http://www.j ustice.gov/archive/ndic/dmas/
South_ Florida_ DMA-2011 (U).pdf
    Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 13 of 65 PageID #: 225
                                                                                     CASE NO.: I 2-48803-CA-02
'                                                                                                  Page 12of59
                                \...,,·                                         ~
                      The Norte De Valle Narco-Trafficking Terrorist Organization

             52.      The Norte Del Valle Cartel ("NDVC") was at all relevant times a narcotics

    trafficking organization that engaged in terrorist activities. 18

             53.     The NDVC controlled and operated its base from the southwestern sections of the

    rural parts of Colombia. In these areas, the NDVC cultivated coca, and operated processing

    factories by which raw coca and other products were processed into cocaine for export, primarily

    into US markets.

             54.     Much of the coca processed by the NDVC factories was cultivated in rural lands

    in the southern areas of Colombia, lands that were under the control of the FARC and ELN.

    Additionally, the NDVC relied upon the FARC and ELN to supply it with cement, product

    necessary for NDVC's processing of cocaine which was of restricted availability in Colombia

    but which the FARC obtained in Venezuela and shipped to NDVC processing plants in southern

    Colombia.

            55.      The NDVC exported its illicit product through ports along the Colombian coasts,

    including the ports of Barranquilla and Santa Marta on the Caribbean coast of Colombia. To

    move their illicit product from their processing areas to these Caribbean ports and on to the

    United States, the product was moved along routes through storage areas and clandestine

    airstrips up through the central regions areas of Colombia, including through the Magdalena

    District, where the Plaintiff and the Victim owned and operated farms and other properties.

            56.      The NDVC aided and abetted and conspired with FARC and ELN by specifically

    directing and commissioning FARC and ELN to transport and safeguard their illicit product from

            18
                See United States Department of Treasury website ;2007 Impact Report on Economic Sanctions Against
    Colombian Drug Cartels available at                   http://www.treasury.gov/resource-center/sanctions/Documents/
    narco_impact_report_05042007.pdf; United States Department of Treasury Norte Del Valle Cartel organizational
    charts, available at http://www.treasury.gov/resource-center/sanctions/Programs/Pages/narco.aspx.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 14 of 65 PageID #: 226
                                                                                       CASE NO.: 12-48803-CA-02
                                                                             .....,I                Page 13 of 59
                           ~
areas of production in southern Colombia and specifically through routes that passed through

Plaintiffs and Victim's properties, to ports on Colombia's Caribbean coast (and then on to the

United States), and to faci litate and expand its drug distribution and logistical operations, which

included removal of political and social opposition such as that presented by the Victim and his

family, including Plaintiff. The NDVC knew that FARC and ELN engaged in terrorist activities,

such as targeting high profile Colombian citizens including politicians and businessmen, and that

they used tactics such as kidnapping, hostage-taking, human trafficking, torture and extortion as

tools to instill fear into the people of Colombia, and NDVC knew and intended that FARC and

ELN would engage in such activities in effecting its directives, including against the Victim and

Plaintiff.     NDVC provided FARC and ELN with funds to support these activities in exchange

for FARC and ELN transporting and safeguarding the drugs, and for supplying NDVC with

materials needed for producing cocaine. NDVC knew that the payment of funds to FARC and

ELN would provide material support to the FARC and ELN in the commission of such terrorist

activities.

         57.     NDVC also directly engaged in terrorist activities. NDVC through its members

kidnapped, tortured and assassinated individuals in order to eliminate perceived threats and to

intimidate and prevent other persons from cooperating with law enforcement authorities. 19

        58.      NDVC acted through principals and members, who were agencies or

instrumentalities of the NDVC, including Carlos Alberto Renteria Mantilla.                        A list of these




         19
            See "Government ' s Factual Basis in Support of Entry of Guilty Plea" of Diego Montoya Sanchez, case
number 99-804-Cr.-Altonaga (S.D. Fla. August 4, 2009) setting forth facts describing how Montoya and members
of his organization, which were part of the North Valle Cartel, kidnapped, tortured, and beat Garcia Giraldo to death
with baseball bats until he died. The document also describes how his organization used violence and murder to
extract information from, threaten, and punish individuals suspected of providing information to or cooperating with
authorities or otherwise posing a threat to the organization, and to prevent others from doing so. Montoya is a
Specially Designated Narcotics Trafficker by OF AC.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 15 of 65 PageID #: 227
                                                                          CASE NO.: 12-48803-CA-02
                                                                                       Page 14of59
                         ~                                        ..._I
persons identified as being principals and members by the Office of Foreign Assets Control of

the United States Treasury Department ("OF AC") is attached as Exhibit A hereto.



                    Defendants' Terrorist Activity Targets Plaintifrs Family

       59.       At all times relevant to this Complaint, the Victim was a resident and citizen of

Colombia.

       60.       The Victim was the father of ten children and the grandfather of eighteen

grandchildren.

       6 I.      The Victim was a member and former president of the Partido Liberal

Colombiano (Colombian Liberal Party) and had been a Senator in Colombia from 1958-1962,

1962-1966, 1970-1974, 1974-1976, and 1986-1990.

       62.       On or about 1973, the Victim served as a Colombian Ambassador to the United

Nations.

       63.       The Victim was politically active in speaking out against Colombian narcotics

traffickers, including both FARC and ELN.

       64.       Several members of the Victim 's immediate and extended family, including

Plaintiff, were also actively involved with the Colombian Liberal Party in Colombia. The

Caballero fam ily was known in the area as active advocates against FARC and ELN.

       65.       The Victim's brother, Jose "Pepe" Caballero, was the governor of Magdalena

from 1980-1982.

       66.       Prior to the Victim's kidnapping, FARC issued a bulletin which was distributed

throughout Magdalena ("Bulletin"), the province where the Victim was eventually kidnapped.

FARCs Bulletin directly threatened the Plaintiff's fam ily and accused them of being an enemy
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 16 of 65 PageID #: 228
                                                                        CASE NO.: 12-48803-CA-02
                                                                                      Page IS of 59
                       \...,.-                                   .._I
and a threat to FARC's interests. The Bulletin also called FARC members to arms in order to

attack those claimed by FARC to be responsible for the injustices in and about Magdalena.

       67.     While traveling to Pivijay, Magdalena, the Victim was abducted by ELN forces.

       68.     At the time of his abduction, the Victim was 76 years old and suffered from

hypertension and pre-diabetes, among other things.

       69.     The Victim remained in the custody of FARC and ELN forces who were working

in conjunction to conspire and profit from kidnapping the Victim.

       70.     At the time of the Victim 's kidnapping, Plaintiff, the Victim' s son, was living in

Barranquilla, Colombia.

       71.     Plaintiff was the owner of a successful rice and husbandry business, " La Espiga,"

for over 9 years. He also oversaw operations of the Victim's properties and farms, including

Hacienda El Ecuador, Hacienda Ginebra, and Finca Telegrafia.

       72.     The Victim was unlawfully detained and held captive for 184 days, over 6

months.

       73.     Throughout the 184 days of the Victim's captivity, FARC and ELN forces

tortured the Victim daily by, among other horrific acts:

               a)    Forcing the Victim to walk through the woods and jungle for hours;

               b)    Depriving the Victim of food and water to the point where the Victim

became severely malnouri shed and emaciated;

               c)    Depriving the Victim of necessary medication that his family had delivered

to the FARC and/or ELN, including hypertension medication, and pre-diabetes medication;
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 17 of 65 PageID #: 229
                                                                     CASE NO.: 12-48803-CA-02
                                                                                  Page 16 of59
                           ~                                    ~
               d)    Forcing the Victim to spend his entire six-month captivity in caves -   with

minimal clothing -   exposed to the cold, wet, and humid conditions of the Sierra Nevada jungle;

and,

               e)    Subjecting the Victim to near-constant emotional and verbal abuse,

including death threats.

       74.     Throughout his captivity, the Plaintiffs family was contacted regularly by

Defendants in an ongoing effort to compel them to pay a ransom for the Victim 's safety and

freedom. F ARC and ELN forces demanded six million dollars ($6 Million) to secure the

Victim's safety and release.

       75.     The Colombian government froze the assets of the Plaintiff's family upon hearing

of the Victim's kidnapping.

       76.     Shortly before Defendants assassinated the Victim, Plaintiff was urgently warned

by the Police Commander of the Anti-Sequestering Task Force that he should fl ee the country as

they would be unable to protect him from Defendants.

       77.     Fearing for his life from the threat from Defendants, and upon the urging of the

Police Commander of the Anti-Sequestering Task Force, Plaintiff was forced to flee Colombia

and, in so doing, deprived of his Colombian properties and business, including " La Espiga,"

causing loss of revenue, profit, property and livelihood.

       78.     Plaintiff fled Colombia for the United States, where he sought and received

political asylum.

       79.     Tragically, after six months of captivity and torture, Defendants assassinated the

Victim by shooting him multiple times.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 18 of 65 PageID #: 230
                                                                              CASE NO.: 12-48803-CA-02
                       \....,                                      ...,,,,I                Page l 7 of 59

        80.    On August 15, 1999, the Victim's emaciated body was found discarded on a dirt

road between the provinces of Magdalena and Cesar and brought to Valledupar, Cesar, where his

body was eventually identified and confirmed as the Victim.

        81.    At all times relevant to this Complaint, Defendants and others, acted directly and

in concert through aiding and abetting and a conspiracy, to effect the kidnapping, unlawful

detention, hostage-taking, trafficking, torture, and killing of the Victim.

       82.     The Victim was targeted because of his political affiliations, official anti-narcotics

positions, and as a source of potential ransom funds to finance the Defendants' terrorist activities

and criminal enterprises, including the Defendants' extensive narco-trafficking operations.

Additionally, the Victim's properties contained roads and paths through which processed drugs

manufactured by the NDVC with product and chemicals supplied by FARC and ELN were

transported through and that were used to facilitate drug trafficking logistics and transportation

from production and cultivation centers in the southern areas of Colombia to ports on the

Caribbean coast of Colombia and on to the United States.

       83.     The NDVC aided and abetted and conspired with FARC and ELN by specifically

directing and commissioning FARC and ELN to transport and safeguard their illicit product from

areas of production in southern Colombia and specifically through routes that passed through

Plaintiffs and Victim's properties, to ports on Colombia' s Caribbean coast (and then on to the

United States), and to facilitate and expand its drug distribution and logistical operations, which

included removal of political and social opposition such as that presented by the Victim and his

family, including Plaintiff. The NDVC knew that FARC and ELN engaged in terrorist activities,

such as targeting high profile Colombian citizens including politicians and businessmen, and that

they used tactics such as kidnapping, hostage-taking, human trafficking, torture and extortion as
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 19 of 65 PageID #: 231
                                                                             CASE NO.: 12-48803-CA-02
                                                                  ......,I                Page 18 of 59
                       ~
tools to instill fear into the people of Colombia, and NDVC knew and intended that FARC and

ELN would engage in such activities in effecting its directives, including against the Victim and

Plaintiff.    NDVC provided FARC and ELN with funds to support these activities in exchange

for FARC and ELN transporting and safeguarding the drugs, and fo r supplying NDVC with

materials needed for producing cocaine. NDVC knew that the payment of funds to FARC and

ELN would provide material support to the FARC and ELN in the commission of such terrorist

activities.

        84.     The kidnapping of the Victim, threats to murder him for the purposes of

compelling Plaintiff to pay a ransom and to stop the opposition to the Defendants' illegal

activities and vacate the properties, and the assassination of the Victim, and the Defendants'

conspiracy to do these acts were unlawful under the laws of Colombia where the activities

occurred, and constitute acts of terrorism within the meaning of §20 I (d)( I) of TRIA.

        85.     Because of the threat from Defendants' continuing activities and tactics, Plaintiff

continues to suffer repeated injuries, including without limitation, economic losses, separation

from family, and being forced to continue to live in exile.

        86.     Because of the threat from Defendants' continuing activities and tactics, Plaintiff

has suffered and continues to suffer emotional, psychological, and econom ic damages as a result

of the Victim's kidnapping, torture, and murder, and the threat from the Defendants which forced

him to flee his homeland and seek political asylum and refuge in the United States and forces

him to remain in exile to this day. As a result, Plaintiff has suffered and continues to suffer

economic and financial damages from the Defendants' terrorist activities, due to the forced

abandonment and exile, and the devaluation and loss of the Plaintifrs and Victim's farms,
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 20 of 65 PageID #: 232
                                                                              CASE NO.: 12-48803-CA-02
                                                                     ...._)                Page 19 of 59
                          \....-
ranches, other properties, and other businesses, including " La Espiga," causing loss of revenue,

profit, property and livelihood.

          87.     Holding Defendants accountable would help deter future political assassinations.

          88.     Holding Defendants accountable would help deter future retaliation by terrorists

against unsympathetic Colombian politicians.

          89.    Holding Defendants accountable would help deter future kidnapping, human

trafficking, and hostage-taking as means to fund the Defendants' terrorist activities and criminal

enterprises.




                                        COUNT I
                DEFENDANTS' VIOLATION OF THE ALIEN TORT STATUTE:
                    FALSE IMPRISONMENT AND HOSTAG E-TAKING
                              (in violation of Federal Law)

          90.    Plaintiff re-alleges the allegations of paragraphs I through 89 as if fu lly set forth

herein.

          91.    The ATS recognizes federal common Jaw causes of action for claims by aliens

suing in tort for violations of the law of nations. "To state a claim for relief under the ATS, a

plaintiff must ( I) be an alien (2) suing for a tort (3) committed in violation of the Jaw of nations."

Mamani v. Berzain, 654 F.3d 1148, 1I52-53 (11th Cir. 2011 ).

          92.    According to the United States Court of Appeals for the Eleventh Circuit:

          For a violation of international law to be actionable under the ATS, the offense
          must be based on present day, very widely accepted interpretations of
          international Jaw: the specific things the defendant is alleged to have done must
          violate what the Jaw already clearly is . . .. To determine whether the applicable
          international Jaw is sufficiently definite, we look to the context of the case before
          us and ask whether established international law had already defined defendants'
          conduct as wrongful in that specific context.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 21 of 65 PageID #: 233
                                                                             CASE NO.: 12-48803-CA-02
                                                                                          Page 20of59
                          \.....-                                       ~

Id, at 1152 (citing Sosa v. Alvarez-Machain, 542 U.S. 692 (2004)).

        93.     Defendants' actions as described herein constitute "hostage-taking" in violation of

the law of nations as reflected, expressed, defined and codified in multilateral treaties and other

international instruments, international and domestic judicial decisions, and other authorities.

        94.     Hostage-taking is a well-recognized violation of international law and is of

international mutual concern among nations. Norms against hostage-taking are universal,

obligatory, and specific. Xuncax, 866 F. Supp. at 184 (holding that plaintiffs' claims for arbitrary

detention "constitute fully recognized violations of international law."); Forti v. Suarez-Mason,

672 F. Supp. 1531 (N.D. Cal. 1987) (holding that there is "sufficient consensus to evince a

customary international human rights norm against arbitrary detention").

        95.     In Sosa, the Court determined that "a single illegal detention ofless than a day ...

violates no norm of customary international law so well defined as to support the creation of a

federal remedy." Sosa, 542 U.S. at 737.

        96.     Hostage-taking was codified as a well-recognized violation of international law

by the International Convention Against the Taking of Hostages, G.A. Res. 146 (XXXIV)

GAOR, 34th Sess., Supp. No. 46, at 245, U.N. Doc. A/34/36 (1979), entered into force June 3,

1983.20 The preamble to this convention confirms:

        [t]he taking of hostages is an offence of grave concern to the international
        community and that, in accordance with the provisions of this Convention, any
        person committing an act of hostage taking shall either be prosecuted or
        extradited.




        20
            International Convention Against the Taking of Hostages, G.A. Res. 146 (XXXIV) GAOR, 34th Sess.,
Supp. No. 46, at 245, U.N. Doc. A/34/36 (1979), available at, http://wwwl.umn.edu/humanrts/instree/taking
hostages. html (last visited Dec. 7, 2012).
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 22 of 65 PageID #: 234
                                                                             CASE NO.: 12-48803-CA-02
                                                                    .....J                Page 21of59
                         '--"·
        97.      The International Convention Against the Taking of Hostages recognizes that the

offense of hostage-taking is of international character and of grave mutual concern whether the

perpetrators or victims are individuals or states. Specifically, it provides:

        Any person who seizes or detains and threatens to kill, to injure or to continue to
        detain another person (hereinafter referred to as the ''hostage") in order to compel
        a third party, namely a State, an international intergovernmental organization, a
        natural or juridical person, or a group of persons, to do or abstain from doing any
        act as an explicit or implicit condition for the release of the hostage commits the
        offence of taking of hostages ("hostage-taking") within the meaning of this
        Convention.

        98.      The United States District Court for the Southern District of Florida has also

recognized an ATS cause of action for false imprisonment on numerous occasions. See Eastman

Kodak Co. v. Kavlin, 978 F. Supp. 1078 (S.D. Fla. 1997) (finding that the Jaw of nations

prohibits a state to use its coercive power to detain an individual in inhumane conditions for a

substantial period of time for the purpose of extorting favorable economic settlement); Paul v.

Avril, 901 F. Supp. 330 (S.D. Fla. 1994) (finding damages to be appropriate under the ATS as a

result of Plaintiffs being held captive and tortured by Haiti's military ruler); But see Aldana v.

Del Monte Fresh Produce, NA., Inc., 416 F.3d 1242, 1247 (I Ith Cir. 2005) (holding arbitrary

detention did not constitute a action under ATS because of the short duration of the arbitrary

detention).

       99.       Here, the Defendants, directly and acting in concert through aiding and abetting

and a conspiracy, kidnapped, unlawfully detained, and held the Victim hostage for a period of

over 184 days.

       I 00.     Defendants' acts of kidnapping, unlawful detaining, and holding the Victim

hostage violated widely-accepted, present-day international law and therefore satisfy the

Supreme Court standard, as enunciated by the Eleventh Circuit, that "the offense must be based
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 23 of 65 PageID #: 235
                                                                         CASE NO.: 12-48803-CA-02
                                                                                      Page 22of59
                       ~                                         -...I
on present day, very widely accepted interpretations of international law." See Mamani, 654 F.3d

at I 152 (11th Cir. 201 I) (citing Sosa v. Alvarez-Machain, 542 U.S. 692 (2004)).

        I 0 I.   These acts were unlawful under the laws of Colombia where the activities

occurred, and constitute acts of terrorism within the meaning of §20l(d)(l) ofTRIA.

        I 02.    The NDVC aided and abetted and conspired with FARC and ELN in false

imprisonment and hostage taking of the Victim by specifically directing and commissioning

F ARC and ELN to transport and safeguard their illicit product from areas of production in

southern Colombia and specifically through routes that passed through Plaintiffs and Victim's

properties, to ports on Colombia's Caribbean coast (and then on to the United States), and to

facilitate and expand its drug distribution and logistical operations, which included removal of

political and social opposition such as that presented by the Victim and his family, including

Plaintiff. The NDVC knew that F ARC and ELN engaged in terrorist activities, such as targeting

high profile Colombian citizens including politicians and businessmen, and that they used tactics

such as kidnapping, hostage-taking, human trafficking, torture and extortion as tools to instill

fear into the people of Colombia, and NDVC knew and intended that F ARC and ELN would

engage in such activities in effecting its directives, including against the Victim and Plaintiff.

NDVC provided FARC and ELN with funds to support these activities in exchange for F ARC

and ELN transporting and safeguarding the drugs, and for supplying NDVC with materials

needed for producing cocaine. NDVC knew that the payment of funds to FARC and ELN would

provide material support to the F ARC and ELN in the commission of such terrorist activities.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 24 of 65 PageID #: 236
                                                                                         CASE NO.: 12-48803-CA-02

                           ~
                                                                             . .,,,,,i                Page 23 of 59

           I 03.   Pursuant to the Jaws of Colombia, Plaintiff is a legal beneficiary of the Victim.2 1

Consequently, Plaintiff has standing to bring a claim under the ATS. See, e.g. Baloco, 640 F.3d

at 1349 (Colombian children had standing to bring wrongful death claim for their father's death

under Colombian law); Estate of Cabello, 157 F. Supp. 2d at 1357-58 (finding that even though

Florida law would deny standing to some plaintiffs, they still had standing under the ATS

because they had standing under Chilean law); see also Xuncax, 886 F. Supp. at 178 (finding

standing under the ATS based on laws of Guatemala, which allowed siblings to sue for wrongful

death).

          104.     As a direct and proximate result of Defendants' acts of false imprisonment and

hostage taking of the Victim, Plaintiff suffered emotional, psychological, and economic

damages, and was forced to flee Colombia and, in so doing, was deprived of his Colombian

properties and business, including "La Espiga," causing loss of revenue, profit, property and

livelihood.

          105.     The Defendants' conduct has caused damage to Plaintiff.

          106.     WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor

against Defendants, jointly and severally, for damages, prejudgment and post-judgment interest,

attorney fees and costs, and any additional relief this Court may deem appropriate.




          21
             Under Colombian law, violations of Colombian Criminal Code (Article I 03, Article 168, Article 169)
entitle Plaintiff to moral and material damages as stipulated by Article 1045 of the Colombian Civil Code, Article 95
of the Colombian Criminal Code, and Act 975 of2005.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 25 of 65 PageID #: 237
                                                                                       CASE NO.: 12-48803-CA-02
                                                                              ....,;                Page 24of59
                               ~
                                           COUNT II
                   DEFENDANTS' VIOLATION OF THE ALIEN TORT STATUTE:
                                TRAFFICKING IN PERSONS
                                 (in violation of Federal Law)

           I 07.      Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

           I 08.     Article 3, paragraph (a) of the United Nations' "Protocol to Prevent, Suppress and

Punish Trafficking in Persons" defines Trafficking in Persons as:

          the recruitment, transportation, transfer, harbouring or receipt of persons, by
          means of the threat or use of force or other forms of coercion, of abduction, of
          fraud, of deception, of the abuse of power or of a position of vulnerability or of
          the giving or receiving of payments or benefits to achieve the consent of a person
          having control over another person, for the purpose of exploitation.22

          109.       Defendants, directly and acting in concert through aiding and abetting and a

conspiracy, violated international laws against trafficking in persons by arranging to kidnap,

unlawfully detain, and transfer custody of the Victim between both the FARC and ELN.

          110.       Defendants, directly and acting in concert through aiding and abetting and a

conspiracy, kidnapped, unlawfully detained the Victim for purposes of exploiting the Victim for

Defendants' mutual financial and political gain - by holding the Victim for ransom and by

targeting a political civilian as part of the Defendants' ongoing campaign of terror against

Colombia and its citizens.

          111.       The NDVC aided and abetted and conspired with F ARC and ELN in trafficking

m persons of the Victim by specifically directing and commissioning FARC and ELN to

transport and safeguard their illicit product from areas of production in southern Colombia and

specifically through routes that passed through Plaintiffs and Victim's properties, to ports on

Colombia' s Caribbean coast (and then on to the United States), and to facilitate and expand its

          22
               Sept. 20, 2012, http://www.unodc.org/unodc/en/treaties/CTOC/index.html.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 26 of 65 PageID #: 238
                                                                       CASE NO.: 12-48803-CA-02
                                                                  ~                 Page 25 of 59
                       '--'
drug distribution and logistical operations, which included removal of political and social

opposition such as that presented by the Victim and his family, including Plaintiff. The NDVC

knew that FARC and ELN engaged in terrorist activities, such as targeting high profile

Colombian citizens including politicians and businessmen, and that they used tactics such as

kidnapping, hostage-taking, human trafficking, torture and extortion as tools to instill fear into

the people of Colombia, and NDVC knew and intended that FARC and ELN would engage in

such activities in effecting its directives, including against the Victim and Plaintiff.    NDVC

provided FARC and ELN with funds to support these activities in exchange for FARC and ELN

transporting and safeguarding the drugs, and for supplying NDVC with materials needed for

producing cocaine. NDVC knew that the payment of funds to FARC and ELN would provide

material support to the FARC and ELN in the commission of such terrorist activities.

        112.   The acts of trafficking in persons described herein constitute a violation of the law

of nations as reflected, expressed, defined, and codified in multilateral treaties and other

international instruments, international and domestic judicial decisions, and other authorities

including, among others, the United Nations' Protocol to Prevent, Suppress and Punish

Trafficking in Persons.

        113.   As such, trafficking in persons is a well-recognized violation of international law

and is of international mutual concern among nations. Norms against trafficking in persons are

universal, obligatory, and specific.

       114.    These acts were unlawful under the laws of Colombia where the activities

occurred, and constitute acts of terrorism within the meaning of §201 (d)( l ) of TRIA.

       115.    The United States District Court for the Southern District of Florida has

recognized that trafficking in persons is a well-established violation of international Jaw.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 27 of 65 PageID #: 239
                                                                                 CASE NO.: 12-48803-CA-02
                                                                        ....,I                Page 26 of 59
                            ~
Rodriguez Licea v. Curacao Drydock Co., 584 F. Supp. 2d 1355, 1358 (S.D. Fla. 2008) (holding,

that the "international human trafficking alleged and proved in this matter clearly constitute

violations of universal and obligatory norms of international law, thereby constituting actionable

claims falling well within the jurisdictional grant of the ATS.").

          l I 6.    Defendants' acts of trafficking in persons violate widely-accepted, present-day

international law and therefore satisfy the Supreme Court standard, as enunciated by the

Eleventh Circuit, that " the offense must be based on present day, very widely accepted

interpretations of international law. " See Mamani, 654 F.3d at 1152 (11th Cir. 20 11 ) (citing Sosa

v. Alvarez-Machain, 542 U.S. 692 (2004)).

          I 17.     As a direct and proximate result of Defendants' acts of human trafficking,

Plaintiff suffered emotional, psychological, and economic damages, and was forced to flee

Colombia and, in so doing, was deprived of his Colombian properties and business, including

"La Espiga," causing loss of revenue, profit, property and livelihood.

          118.      The Defendants' conduct has caused damage to Plaintiff.

          WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severall y, for damages, prejudgment and post-judgment interest, attorney

fees and costs, and any additional relief this Court may deem appropriate.



                                          COUNT III
                   DEFENDANTS' VIOLATION OF THE ALIEN TORT STATUTE:
                        TORTURE DURING COURSE OF WAR CRIMES
                                 (in violation of Federal Law)

          119.      Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fu lly set forth

herein.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 28 of 65 PageID #: 240
                                                                           CASE NO.: 12-48803-CA-02
                           \._,                                                         Page 27of59
                                                                   -...I
        120.    In violation of international law, for a period of 184 days, the Defendants, directly

and acting in concert through aiding and abetting and a conspiracy, continually tortured the

Victim daily by, among other things:

               a)    Forcing the Victim to walk through the woods and jungle for hours;

               b)    Depriving the Victim of food and water to the point where the Victim

became severely malnourished and emaciated;

               c)    Depriving the Victim of necessary medication, including hypertension

medication and pre-diabetes medication;

               d)    Forcing the Victim to spend his entire six-month captivity in caves -      with

minimal clothing -   exposed to the cold, wet, and humid conditions of the Sierra Nevada jungle;

and,

               e)    Subjecting the Victim to near-constant emotional and verbal abuse,

including death threats.

        121.   For the purposes of the ATS, the United States Court of Appeals for the Eleventh

Circuit has:

       ... adopted the definition of torture set forth by the Convention Against Torture
       and Other Cruel, Inhuman or Degrading Treatment or Punishment, G.A. Res.
       39/46, U.N. GAOR, U.N. Doc. A/39/51 (1984). This convention defines torture
       as the intentional infliction of severe pain or suffering, whether physical or
       mental, on a person for the purposes of obtaining information or a confession,
       punishment, intimidation or coercion, or discrimination.

Jn re Chiquita Brands Int'/, Inc., 792 F. Supp. 2d 1301, 1324 (S.D. Fla. 2011) (citing Aldana v.

Del Monte Fresh Produce, NA. , Inc., 416 F.3d 1242, 1252 (I Ith Cir. 2005)).

       122.    The prohibition against torture is jus cogens and has long been a part of

customary international law as reflected, expressed, defined and codified in multilateral treaties

and other international instruments, international and domestic judicial decisions, and other
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 29 of 65 PageID #: 241
                                                                                        CASE NO.: 12-48803-CA-02
                                                                                                     Page 28 of 59
                             ~                                                   -..I
authorities, including, among others, the United Nations' Universal Declaration of H uman

Rights.

          123.     As such, torture is a well-recognized violation of international Jaw and is of

international mutual concern among nations. Norms against torture are universal, obligatory, and

specific.

          124.    The United States Court of Appeals for the E leventh Circuit has recognized that,

"torture, crimes against humanity, and cruel, inhumane, or degrading punishment have ["long"]

been a part of the United States and international law." Cabello v. Fernandez-Larios, 402 F.3d

1148, 1154 ( 11th Cir. 2005).

          125.    The Eleventh Circuit has provided clear precedence as to an exception to the

genera] rule requiring state action for torture claims brought under the ATS. Specifically, the

Eleventh Circuit held that, "[s]ome acts, such as torture and murder committed in the course of

war crimes, violate the law of nations regardless of whether the perpetrator acted under color of

law of a foreign nation or only as a private individual." Sina/trainal v. Coca Cola Co., 578 F.3d

1252, 1263 (11th Cir. 2009), abrogated on other grounds, Mohamad v. Palestinian Auth., 132 S.

Ct. 1702, 1706 (2012) (citing Kadic v. Karadzic, 70 F.3d 232, 243 (2d Cir. 1995); see also

Romero v. Drummond Co., 552 F.3d 1303, 1316 (I Ith Cir. 2008) (holding that, "[u]nder the

Alien Tort Statute, state actors are the main objects of the law of nations, but individuals may be

liable, under the Jaw of nations, for some conduct, such as war crimes, regardless of whether they

acted under color of law of a foreign nation.").23




         23
            The general rule followed by most courts is that for torture to be a cognizable claim under the ATS it
must arise from state action and/or take place under the color of law. Aldana v. Del Monte Fresh Produce, N.A.,
Inc., 415 F.3d 1242, 1247 (11 111 Circ. 2005) (holding that, "state - sponsored torture, unlike torture by private actors,
is actionable under the Alien Tort Act."); Kadic v. Karadzic, 10 F.3d 232, 243 (2d Cir. 1995) (finding torture claim
to be appropriate under ATS, only when committed by state actors or under the color of law).
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 30 of 65 PageID #: 242
                                                                            CASE NO.: 12-48803-CA-02
                                                                  ....,,,.I              Page 29 of 59
                         ~
        126.    Defendants' acts of torture intentionally inflicted severe and extreme physical and

mental pain and suffering to the Victim and mental pain and suffering to the Victim's family,

including Plaintiff.

        127.    Defendants' acts of torture were inflicted deliberately and intentionally for

purposes that included, among others, punishing the Victim and Plaintiff, humiliating the Victim,

causing the Victim and Plaintiff physical, psychological, emotional, and economic harm, and

intimidating both the local Colombian residents and Plaintiffs family, from whom the

Defendants sought to coerce ransom money, and use of their properties to facilitate Defendants'

narco-terrorist activities.

        128.    As a result, the Defendants' act of torture is actionable under the ATS, provided

pursuant to the war crimes exception.

        129.    The NDVC aided and abetted and conspired with FARC and ELN in torture of the

Victim by specifically directing and commissioning FARC and ELN to transport and safeguard

their illicit product from areas of production in southern Colombia and specifically through

routes that passed through Plaintiffs and Victim's properties, to ports on Colombia's Caribbean

coast (and then on to the United States), and to faci litate and expand its drug distribution and

logistical operations, which included removal of political and social opposition such as that

presented by the Victim and his fami ly, including Plaintiff. The NDVC knew that FARC and

ELN engaged in terrorist activities, such as targeting high profile Colombian citizens including

politicians and businessmen, and that they used tactics such as kidnapping, hostage-taking,

human trafficking, torture and extortion as tools to instill fear into the people of Colombia, and

NDVC knew and intended that FARC and ELN would engage in such activities in effecting its

directives, including against the Victim and Plaintiff.   NDVC provided FARC and ELN with
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 31 of 65 PageID #: 243
                                                                            CASE NO.: 12-48803-CA-02
                                                                    ...,I                Page 30 of 59
                        '--'
funds to support these activities in exchange for FARC and ELN transporting and safeguarding

the drugs, and for supplying NDVC with materials needed for producing cocaine. NDVC knew

that the payment of funds to F ARC and ELN would provide material support to the FARC and

ELN in the commission of such terrorist activities.

        130.    According to the United States District Court for the Southern District of Florida,

war crimes are actionable under the ATS where ''(I) there was an armed conflict, (2) the

[Defendant] was a party to the conflict, (3) Plaintiffs' relatives were not active participants in the

conflict, and (4) Plaintiffs' relatives were tortured or killed in the course of hostilities." In re

Chiquita Brands Int'/, Inc., 792 F. Supp. 2d at 1331 (citing Kadic, 70 F.3d at 243 (applying the

war crimes definition from Common Article 3 of the Geneva Convention)).

       131.    Here, the Defendants FARC and ELN are parties to the ongoing Colombian civil

war. In fact, the Southern District of Florida has already held that this particular civil war in

Colombia satisfies the first two requirements of a war crime claim. See John Doe 1, et. al. v.

Chiquita Brands International, Inc., Docket No. 08-01916, Order Denying Chiquita's Motion to

Dismiss (95 pages) (June 3, 2011).

       132.     The Victim was not an active participant in the conflict, but was tortured and

killed in the course of hostilities by Defendants as they continued to wage an ongoing war

against the Colombian military.

       133.     Furthermore, the Defendants' death threats, torture, kidnapping, and extortion

attempts reflect part of a much larger military strategy, in the context of ongoing civil war,

wherein the Defendants seek to identify, target, and eliminate Colombian citizens, such as the

Victim, with interests adverse to their cause.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 32 of 65 PageID #: 244
                                                                         CASE NO.: 12-48803-CA-02

                         ~
                                                                    ...,,.I           Page 3 I of 59

        134.    Rather than being a backdrop to the acts of torture referenced herein, the

Colombian civil war provided the Defendants motivation and purpose for the torture of the

Victim described herein.

        135.    In fact, the widespread targeting of Colombian civilians by FARC and ELN is

itself a war crime as "the widespread or systematic attack against civilian populations" is a crime

against humanity in violation of international law. Estate of Amergi v. Palestinian Auth., 6 11

F.3d 1350, 1361 (I Ith Cir. 20 10) (citing Cabello, 402 F.3d at 1161).

        I 36.   Therefore, FARC and ELN's torture of the Victim, directly and acting in concert

through aiding and abetting and a conspiracy with the NDVC, is actionable under the ATS as a

war crime occurring to further the purposes of a war conflict.

        137.    Defendants' acts of continuous torture of the Victim violate widely-accepted,

present-day international law and therefore satisfy the Supreme Court standard, as enunciated by

the Eleventh Circuit, that " the offense must be based on present day, very widely accepted

interpretations of international law." See Mamani, 654 F.3d at 1152 (J Ith Cir. 2011) (citing Sosa

v. Alvarez-Machain, 542 U.S. 692 (2004)).

       138.     These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20l(d)(l) ofTRIA.

       139.     As a direct and proximate result of Defendants' acts of torture, Plaintiff suffered

emotional, psychological, and economic damages, and was forced to flee Colombia and, in so

doing, was deprived of his Colombian properties and business, including " La Espiga," causing

loss of revenue, profit, property and livelihood.

       140.     The Defendants' conduct has caused damage to Plaintiff.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 33 of 65 PageID #: 245
                                                                             CASE NO.: I 2-48803-CA-02
                                                                      ...,.I               Page 32 of 59
                         ~
          WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, for damages, prejudgment and post-judgment interest, attorney

fees and costs, and any additional relief this Court may deem appropriate.



                                      COUNT IV
              DEFENDANTS' VIOLATION OF THE ALIEN TORT STATUTE:
             EXTRAJUDJCIAL KILLING DURING COURSE OF WAR CRIMES
                            (in violation of Federal Law)

          141.   Plain ti ff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          142.   In violation of international law, the Defendants, directly and acting in concert

through aiding and abetting and a conspiracy, assassinated the Victim in the course of an armed

conflict. Defendants' actions described herein constituted an extrajudicial killing in violation of

international law.

          143.   The act of extrajudicial killing described herein constitutes a violation of the law

of nations as reflected, expressed, defined and codified in multilateral treaties and other

international instruments, international and domestic judicial decisions, and other authorities,

including, among others, the United Nations' International Covenant on Civil and Political

Rights, the Geneva Convention, and the Hague Convention.

          144.   Extrajudicial killing is a well-recognized violation of international law and is of

international mutual concern among nations. Norms against extrajudicial killing are universal,

obligatory, and speci fie.

          145.   The Eleventh Circuit has provided clear precedence as to an exception to the

general rule requiring state action for extrajudicial killing claims brought under the ATS.

Specifically, the Eleventh Circuit held that, "[s]ome acts, such as torture and murder committed
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 34 of 65 PageID #: 246
                                                                                    CASE NO.: 12-48803-CA-02
                                                                              ...,,)             Page 33 of 59
                            ~
in the course of war crimes, violate the law of nations regardless of whether the perpetrator acted

under color of law of a foreign nation or only as a private individual." Sinaltrainal, 578 F.3d at

1263 (citing Kadic, 70 F.3d at 243); see also Romero, 552 F.3d at 1316 (holding that, "[u]nder

the Alien Tort Statute, state actors are the main objects of the law of nations, but individuals may

be liable, under the law of nations, for some conduct, such as war crimes, regardless of whether

they acted under color of law of a foreign nation."). 24

         146.    In regards to the elements needed to constitute a war crime, the Southern District

of Florida has ruled that an actionable war crime under the ATS occurs where, "(I) there was an

anned conflict, (2) the [Defendant] was a party to the conflict, (3) Plaintiffs' relatives were not

active participants in the conflict, and (4) Plaintiffs' relatives were tortured or killed in the course

of hostilities." In re Chiquita Brands, 792 F. Supp. 2d at 1331 (citing Kadic, 70 F.3d at 243

(applying the war crimes definition from Common Article 3 of the Geneva Convention)).

         147.    In the present matter, the Defendants' death threats, executions, torture,

kidnapping, and extortion attempts reflected part of a much larger military strategy, in the

context of ongoing civi l war, in which the Defendants sought to identify, target, and eliminate

Colombian citizens, such as the Victim, with interests adverse to their cause.

         148.    The NDVC aided and abetted and conspired with FARC and ELN in their

extrajudicial killing of the Victim by specifically directing and commissioning FARC and ELN

to transport and safeguard their illicit product from areas of production in southern Colombia and

specifically through routes that passed through Plaintiffs and Victim's properties, to ports on

Colombia' s Caribbean coast (and then on to the United States), and to faci litate and expand its


        24
          The general rule followed by most courts is that extrajudicial killing claims are not cognizable under the
ATS unless they arise from state action and/or under the color of law. See In re Chiquita Brands Int'/, Inc., 792 F.
Supp. 2d 130 I (S.D. Fla. 2011); Sinaltrainal, 578 F.3d at 1265; Aldana, 415 F.3d at 1247; Kadic, 70 F.3d at 234;
Doe v. Exxon Mobil Corp., 393 F. Supp. 2d 20, 25-26 (D.D.C 2005).
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 35 of 65 PageID #: 247
                                                                       CASE NO.: 12-48803-CA-02
                                                                                    Page 34of 59
                       "'-'                                       ~
drug distribution and logistical operations, which included removal of political and social

opposition such as that presented by the Victim and his family, including Plaintiff. The NDVC

knew that FARC and ELN engaged in terrorist activities, such as targeting high profi le

Colombian citizens including politicians and businessmen, and that they used tactics such as

kidnapping, hostage-taking, human trafficking, torture and extortion as tools to instill fear into

the people of Colombia, and NDVC knew and intended that FARC and ELN would engage in

such activities in effecting its directives, including against the Victim and Plaintiff.   NDVC

provided FARC and ELN with funds to support these activities in exchange for FARC and ELN

transporting and safeguarding the drugs, and for supplying NDVC with materials needed for

producing cocaine. NDVC knew that the payment of funds to FARC and ELN would provide

material support to the FARC and ELN in the commission of such terrorist activities.

       149.    In fact, it has been held in the Southern District of Florida that the ongoing civil

war in Colombia reflects an armed conflict in which the Defendants are parties. See John Doe J,

et. al. v. Chiquita Brands International, Inc., Docket No. 08-019 16, Order Denying Chiquita's

Motion to Dismiss (95 pages) (June 3, 2011).

       150.    Rather than being a backdrop to the execution of the Victim described herein, the

Colombian civil war provides the Defendants' motivation and purpose for strategically targeting

and murdering the Victim.

       151.    As such, the Defendants' extrajudicial killing of the Victim is actionable under

the ATS as a war crime occurring in furtherance of the purposes of the Defendants' as it relates

to their involvement in an ongoing military conflict.

       152.    Defendants' extrajudicial killing of the Victim violates widely-accepted, present-

day international law and therefore satisfy the Supreme Court standard, as enunciated by the
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 36 of 65 PageID #: 248
                                                                          CASE NO.: 12-48803-CA-02
                                                                                          Page 35 of 59
                          '--'                                       ~
Eleventh Circuit, that "the offense must be based on present day, very widely accepted

interpretations of international law." See Mamani, 654 F.3d at 1152 (11th Cir. 2011) (citing Sosa

v. Alvarez-Machain, 542 U.S. 692 (2004)).

          153.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20 l (d)( 1) of TRIA.

          154.    As a direct and proximate result of Defendants' extrajudicial killing of the Victim,

Plaintiff suffered emotional, psychological, and economic damages, and was forced to flee

Colombia and, in so doing, was deprived of his Colombian properties and business, including

"La Espiga," causing loss of revenue, profit, property and livelihood.

          155.    The Defendants' conduct has caused damage to Plaintiff.

          WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, for damages and prejudgment and post-judgment interest,

attorney fees and costs, and any additional relief this Court may deem appropriate.



                                        COUNTV
                 DEFENDANTS' VIOLATION OF THE ALIEN TORT STATUTE:
                            CRIMES AGAINST HUMANITY
                              (in Violation of Federal Law)

          156.    Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          157.    Defendants' actions against the Victim, including his kidnapping, unlawful

detention, hostage-taking, trafficking, torture, political targeting, and extrajudicial killing of the

Victim constitute crimes against humanity.

          158.    The crimes against humanity described herein constitute a violation of the Jaw of

nations as reflected, expressed, defined and codified in multilateral treaties and other
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 37 of 65 PageID #: 249
                                                                             CASE NO.: 12-48803-CA-02
                                                                                          Page 36of59
                         ~                                           ...,I
internati onal instruments, international and domestic judicial decisions, and other authorities,

including, among others, the Rome Statute of the International Criminal Court.

        159.    Crimes against humanity are well-recognized violations of international law and

are of international mutual concern among nations. Norms against crimes against humanity are

universal, obligatory, and specific.

        160.    According to the International Criminal Court, murder, torture, imprisonment, and

political persecution during a widespread and systematic attack on a civilian population all

constitute crimes against humanity in violation of international law. 25

        161.    The United States Court of Appeals for the Eleventh Circuit has confirmed, in

numerous cases, that "torture, crimes against humanity, and cruel, inhumane, or degrading

punishment have ["long"] been a part of the United States and international law." Cabello, 402

F.3d 1148 at 1154.

        162.   Other courts have also confirmed that "crimes against humanity" reflect violations

of the law of nations. See Doe v. Saravia, 348 F. Supp. 2d 1112 (E.D. Cal. 2004); Sarei v. Rio

Tinto, Pie., 487 F.3d 1193, 1202 (9th Cir. 2007).

        163.   Further, the Southern District Court of Florida specifically confirmed in In re

Chiquita Brands, that "crimes against humanity" represents an actionable claim under the ATS

which survives the cautious approach laid out by the Supreme Court in Sosa. Jn re Chiquita

Brands, 792 F. Supp. 2d at 1301 (citing Sosa, 542 U.S. at 762) ("Today international law will

sometimes similarly reflect not only substantive agreement as to certain universally condemned

behavior but also procedural agreement that universal jurisdiction exists to prosecute a subset of



       25
             Article 7, Rome Statute of the International Criminal Court, available at, http://www.icc-
cpi.int/N R/rdonlyres/ADD J 6852-AEE9-4757-ABE7-9CDC7CF02886/283503/RomeStatutEng I .pdf (last visited
Dec. 7, 2012).
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 38 of 65 PageID #: 250
                                                                                CASE NO.: 12-48803-CA-02
                                                                                              Page 37of59
                          ~                                             -...I
that behavior. That subset includes torture, genocide, crimes against humanity, and war

crimes.").

        164.    Moreover, the widespread targeting of Colombian civilians by Defendants is itself

a war crime as "the widespread or systematic attack against civilian populations" is a crime

against humanity in violation of international law. Estate of Amergi, 61 1 F.3d at 1361 (citing

Cabello, 402 F.3d at 1161).

        165.    Liability under crimes against humanity claims requires ( l) a widespread or

systematic attack; (2) directed against any civilian (3) with a nexus between the first two factors

and the defendant. Chiquita Brands, 792 F. Supp. 2d at 1301.

        166.    Defendants' widespread and systematic attack on the civilian population in

Colombia implicates foreign relations concerns. First, the ongoing Colombian civil war has

implications for international narco-trafficking and narco-terrorism. 26 Second, the widespread

and systematic targeting of civilians in Colombia often includes foreign nationals in Colombia-

including United States citizens.

        167.    Defendants' continued kidnappings, extortion, murder, as well as the other

inhumane acts alleged herein constitute crimes against humanity. These acts were committed by

Defendants as part of a systematic, widespread campaign of terrorism that has included strategic

kidnappings, extortion, and assassinations against Colombian citizens in order to further their

needs in an ongoing civil war against Colombia that has endured for over 50 years.

        168.    The NDVC aided and abetted and conspired with FARC and ELN in crimes

against humanity against the Victim by specifically directing and commissioning FARC and

ELN to transport and safeguard their illicit product from areas of production in southern


        20
            USA WC Strategy Research Project, United States Anny Special Forces Support to " Plan Colombia,"
April 7, 2003, http://www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA414500.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 39 of 65 PageID #: 251
                                                                        CASE NO.: 12-48803-CA-02
                                                                                     Page 38of 59
                                                                   ....,I
                        '-'
Colombia and specifically through routes that passed through Plainti ffs and Victim's properties,

to ports on Colombia's Caribbean coast (and then on to the United States), and to facilitate and

expand its drug distribution and logistical operations, which included removal of political and

social opposition such as that presented by the Victim and his family, including Plaintiff. The

NDVC knew that FARC and ELN engaged in terrorist activities, such as targeting high profile

Colombian citizens including politicians and businessmen, and that they used tactics such as

kidnapping, hostage-taking, human trafficking, torture and extortion as tools to instill fear into

the people of Colombia, and NDVC knew and intended that FARC and ELN would engage in

such activities in effecting its directives, including against the Victim and Plaintiff.    NDVC

provided FARC and ELN with funds to support these activities in exchange for FARC and ELN

transporting and safeguarding the drugs, and for supplying NDVC with materials needed for

producing cocaine. NDVC knew that the payment of funds to FARC and ELN would provide

material support to the FARC and ELN in the commission of such terrorist activities.

       169.    Defendants' crimes against the Victim violate widely-accepted, present-day

international law as crimes against humanity and therefore satisfy the Supreme Court standard,

as enunciated by the Eleventh Circuit, that " the offense must be based on present day, very

widely accepted interpretations of international law." See Mamani, 654 F.3d at 11 52 (11th Cir.

2011 ) (citing Sosa v. Alvarez-Machain, 542 U.S. 692 (2004)).

       170.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20 1(d)(l ) of TRIA.

       171.    As a direct and proximate result of Defendants' acts against humanity, Plaintiff

suffered emotional, psychological, and economic damages, and was fo rced to flee Colombia and,
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 40 of 65 PageID #: 252
                                                                                CASE NO.: 12-48803-CA-02
                                                                          ,._,I              Page 39 of 59
                            '-'
 in so doing, was deprived of his Colombian properties and business, including "La Espiga,"

causing loss of revenue, profit, property and livelihood.

           172.     The Defendants' conduct has caused damage to Plaintiff.

               WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, for damages, prejudgment and post-judgment interest, attorney

fees and costs, and any additional relief this Court may deem appropriate.



                                        COUNT VI
                           DEFENDANTS' VIOLATION OF CIVIL RICO
                                    18 U.S.C. § 1962(a)

          173.      Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          174.      18 U.S.C. § 1962(a) provides that:

          It shall be unlawful for any person who has received any income derived, directly
          or indirectly, from a pattern of racketeering activity ... to use or invest, directly or
          indirectly, any part of such income, or the proceeds of such income, in acquisition
          of any interest in, or the establishment or operation of, any enterprise which is
          engaged in, or the activities of which affect, interstate or foreign commerce.

          175.      Defendants FARC, ELN, and NDVC, in association with other narco-traffickers

and terrorists who were not their members but agents, 27 formed an association of terrorists and

narcotics producers and traffickers to promote and further their goals and objectives (referred to

herein as the "Colombian Narco-Terrorist Association") of profiting from the illicit drug trade.

This association is an "enterprise" as defined by 18 U.S.C. § 1961(4) and affected interstate

commerce within the United States, Florida, and Colombia.


          27
             As more specifically set forth in indictments as announced by Attorney General Ashcroft. See e.g.
http://www.justice.gov/archive/ag/speeches/2002/03 1802newsconferencefarc.htm;
http://www.justice.gov/archive/ag/speeches/2002/043002newsconferencefarcindictment.htm;
http://www.j ustice. gov/arch i ve/ag/speeches/2002/ 13 02fina Ifarcstatement. htm
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 41 of 65 PageID #: 253
                                                                                CASE NO.: 12-48803-CA-02
                         \..,...                                      ....__,                Page 40 of59

        176.    The Colombian Narco-Terrorist Association has engaged in a pattern of

racketeering activity by, among other things, repeatedly engaging in murder, kidnapping,

extortion, fe lonious manufacture, importation, receiving, concealment, buying, selling and

trafficking in cocaine and heroin, trafficking in persons, and money laundering, all of which are

related to generating profits on behalf of the members.

        177.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20 I (d)(l) of TRIA.

        178.    Thi s pattern of racketeering activity amounts to continued criminal activity in

Colombia and in the United States and affects interstate commerce.

        179.    The Defendants, through the Colombian Narco-Terrorist Association, received

money from this pattern of racketeering activity, including receiving money from narcotics

production, narcotics trafficking, kidnapping, hostage-taking, trafficking in persons, and

extortion, among other things.

        180.    Defendants, through the Colombian Narco-Terrorist Association, engaged in a

pattern of racketeering when they engaged in the trafficking and torture of the Victim, and when

they threatened Plaintiffs life and livelihood.

        181.    Defendants used       income received from         the     Colombian Narco-Terrorist

Association ' s racketeering activities in the acquisition and operation of the Colombian Narco-

Terrorist Association, including, among other things, by removing the Victim and Plaintiff and

their opposition to the Colombian Narco-Terrorist Association ' s narcotics and terrorist activities,

and depriving them of their properties by which the Colombian Narco-Terrorist Association

expanded and facilitated its logistical operations, distribution, and trafficking of illicit drugs.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 42 of 65 PageID #: 254
                                                                                   CASE NO.: 12-48803-CA-02
                                                                                                Page 41of59
                           ~                                             ...,,.I
           182.   Defendants' activiti es described herein amount to a violation of 18 U.S.C.

§ 1962(a).

          183.    As a direct and proximate cause of Defendants' violation of 18 U.S.C. § l 962(a),

Plaintiff suffered and has continued to suffer economic damages to hi s business and property,

and was forced to flee Colombia and continue to remain in exile and, in so doing, was deprived

of his Colombian properties and business, including '"La Espiga," causing loss of revenue, profit,

property and livelihood.

          WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, fo r conduct in concert causing indivisible harm to Plaintiff, for

threefold damages, attorney fees, and costs pursuant to 18 U.S.C. § 1964(c), prejudgment and

post-judgment interest, and any additional relief this Court may deem appropriate.



                                      COUNT VII
                         DEFENDANTS' VIOLATION OF CIVIL RICO
                                  18 u.s.c. § 1962(b)

          184.    Plaintiff re-alleges the allegations of paragraphs l through 89 as if fully set forth

herein.

          185.    18 U.S.C. § 1962(b) provides that:

          [i]t shall be unlawful for any person through a pattern of racketeering activity or
          through collection of an unlawful debt to acquire or maintain, directly or
          indirectly, any interest in or control of any enterprise which is engaged in, or the
          activities of which affect, interstate or foreign commerce.

          186.    Defendants FARC, ELN, and NDVC, in association with other narco-traffickers

who were not their members but agents,28 formed the Colombian Narco-Terrorist Association to



          28
            As more specifically set forth in indictments as announced by Attorney General Ashcroft. See e.g.
http://www.justice.gov/archive/ag/speeches/2002/03 I 802newsconferencefarc.htm;
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 43 of 65 PageID #: 255
                                                                              CASE NO.: 12-48803-CA-02
                                                                                           Page 42of59
                          ~                                              .)
promote and further their goals and objectives of profiting from the illicit drug trade. This

association is an "enterprise" as defined by 18 U.S.C. § 1961(4) and affected interstate

commerce within the United States, Florida, and Colombia.

        187.    The Defendants, through the Colombian Narco-Terrorist Association, have

engaged in a pattern of racketeering activity by, among other things, engaging in murder,

kidnapping, extortion, felonious manufacture, importation, receiving, concealment, buying,

selling, and trafficking in cocaine and heroin, trafficking in persons, and money laundering, all of

which are related to Defendants' ultimate purpose of financing and maintaining an interest in the

Colombian Narco-Terrorist Association and towards its ongoing war against Colombia and

Colombia's civilian population.

        188.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20l(d)(l) of TRI A.

        189.    This pattern of racketeering activity amounts to continued criminal activity m

Florida, Colombia and in the United States and affects interstate commerce.

        190.    The Defendants, through this pattern of racketeering activity, have acquired and

maintained an interest in, and control of, the Colombian Narco-Terrorist Association, which is

engaged in, and affects, interstate and foreign commerce.

        191.    The Defendants, through the Colombian Narco-Terrorist Association, engaged in

a pattern of racketeering when they engaged in the trafficking and torture of the Victim, and

when it threatened Plaintiffs life and livelihood.

        192.    The Defendants' pattern of racketeering activity was used to acquire and maintain

an interest and control of the Colombian Narco-Terrorist Association including operations that,


http://www.justice.gov/archive/ag/speeches/2002/043002newsconferencefarcindictment.htm;
http://www.justice.gov/archive/ag/speeches/2002/ I302finalfarcstatement.htm
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 44 of 65 PageID #: 256
                                                                             CASE NO.: I 2-48803-CA-02
                                                                    ....,I                 Page 43 of 59
                          ~

directly and acting in concert through aiding and abetting and a conspiracy, among other things,

removed the Victim and Plaintiff and their opposition to the Colombian Narco-Terrorist

Association's narcotics and terrorist activities, by which the Colombian Narco-Terrorist

Association expanded ·and facilitated its logistical operations, distribution, and trafficking of

ill icit drugs.

         193.     Defendants' activities described herein violate 18 U.S.C. § I 962(b).

         194.     Plaintiff has been injured by Defendants' control and maintenance of the

Colombian Narco-Terrorist Association.          See generally Jn re Sah/en & Associates, Inc.

Sec.Litig., 773 F. Supp. 342, 369 (S.D. Fla. 1991 ).

         195.     As a direct and proximate cause of Defendants' control and maintenance of the

Colombian Narco-Terrorist Association, in violation of 18 U.S.C. § I 962(b), Plaintiff suffered

and has continued to suffer economic damages to hi s business and property, and was forced to

flee Colombia and continue to remain in ex ile and, in so doing, was deprived of his Colombian

properties and business, including "La Espiga," causing loss of revenue, profit, property and

livelihood.

         WHEREFOR, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, for conduct in concert causing indivisible harm to Plaintiff, for

threefold damages, attorney fees, and costs pursuant to 18 U.S.C. § l 964(c), prejudgment and

post-judgment interest, and any additional relief this Court may deem appropriate.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 45 of 65 PageID #: 257
                                                                              CASE NO.: I 2-48803-CA-02
                                                                                            Page 44of59
                          \.....-                                        ~
                                      COUNT VIII
                          DEFEDANTS' VIOLATION OF CIVIL RICO
                                   18 U.S.C. § 1962(c)

          196.   Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          197.   18 U.S.C. § 1962(c) provides that:

          It shall be unlawful for any person employed by or associated with any enterprise
          engaged in, or the activities of which affect, interstate or foreign commerce, to
          conduct or participate, directly or indirectly, in the conduct of such enterprise's
          affairs through a pattern of racketeering activity or collection of unlawful debt.

          198.   Defendants FARC, ELN, and NDVC, in association with other narco-traffickers

who were not their members but agents, 29 formed the Colombian Narco-Terrorist Association to

promote and further their goals and objectives of profiting from the illicit drug trade. This

association is an "enterprise" as defined by 18 U.S.C. § 1961(4) and affected interstate

commerce within the United States, Florida, and Colombia.

          199.   Defendants conducted and participated in the affairs of the Colombian Narco-

Terrorist Association.

          200.   The Colombian Narco-Terrorist Association operated as a unit to provide, among

other narcotics, 80% of the world' s cocaine.

          201.   The Colombian Narco-Terrorist Association is a vehicle for the commission of

murder, kidnapping, extortion, trafficking in persons, the manufacture, importation, receiving,

concealment, buying, selling, and trafficking in cocaine and heroin, and money laundering.

          202.   Plaintiff and the Victim were known as active advocates against ELN and FARC.



          29
            As more specifically set forth in indictments as announced by Attorney General Ashcroft. See e.g.
http://www.justice.gov/archive/ag/speeches/2002/03 J 802newsconferencefarc.htm;
http://www.justice.gov/archive/ag/speeches/2002/043002newsconferencefarcindictment.htm;
http://www.justice.gov/arch ive/ag/speeches/2002/ 1302 final farcstatement. htm
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 46 of 65 PageID #: 258
                                                                           CASE NO.: I 2-48803-CA-02

                         ~
                                                                   ·...I                 Page 45 of 59

         203.   Defendants conducted and participated in the affairs of the Colombian Narco-

Terrorist Association through a pattern of racketeering activity, consisting of, among other

things, engaging in murder, kidnapping, trafficking in persons, extortion, threats, the

manufacture, importation, receiving, concealment, buying, selling, and trafficking in cocaine and

heroin, and money laundering, all of which are related to the purpose of expanding drug

trafficking activities and profits.

        204.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20 I (d)( I) of TRIA.

        205.    This pattern of racketeering activity amounts to continued criminal activity in

Florida, Colombia and the United States.

        206.    The Colombian Narco-Terrorist Association activities included kidnapping,

extortion, murder, and threats to the Victim and Plaintiff to deprive Plaintiff and the Victim of

their properties. This was done to facilitate the Colombian Narco-Terrorist Association's drug

trafficking activities by expanding the logistics and transportation network through Plaintiffs

and the Victim's properties, as well as by removing the opposition of Plaintiff and the Victim to

FARC, ELN, NDVC, and the Colombian Narco-Terrorist Association's trafficking and terrorist

activities.

        207.    Defendants, acting in concert through the Colombian Narco-Terrorist Association,

engaged in a pattern of racketeering when they kidnapped, trafficked, tortured, and murdered the

Victim, and when they threatened Plaintiffs life and livelihood in order to expand and facilitate

their narcotics logistical and distribution networks.

        208.    Defendants' activities amount to a violation of 18 U.S.C. § I 962(c).
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 47 of 65 PageID #: 259
                                                                         CASE NO.: 12-48803-CA-02
                                                                                      Page 46 of 59
                          ~                                      ....I
        209.    As a direct and proximate cause of Defendants' violation of 18 U.S.C. § l 962(c),

Plaintiff suffered and has continued to suffer economic damages to his business and property,

and was forced to flee Colombia and continue to remain in exile and, in so doing, was deprived

of his Colombian properties and business, including " La Espiga," causing loss of revenue, profit,

property and livelihood.

        WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, arising from Defendants' violations of 18 U.S.C. § l 962(c),

for threefold damages, attorney fees, and costs pursuant to 18 U.S.C. § I 964(c), prejudgment and

post-judgment interest, and any additional relief this Court may deem appropriate.



                                      COUNT IX
                         DEFENDANTS' VIOLATION OF CIVIL RICO
                                  18 u.s.c. § 1962(d)

        210.    Plaintiff re-alleges the allegations of paragraphs 1 through 89, and 173 through

209, as if fully set forth herein.

        211.    Defendants conspired to violate (1) 18 U.S.C. § 1962(a) by agreeing to receive

income derived from a pattern of racketeering activity and using such income or the proceeds

thereof in the establishment and operation of the Colombian Narco-Terrorist Association.

        212.    Defendants conspired to violate (2) 18 U.S.C. § 1962(b) by agreeing to conduct

and conducting a pattern of racketeering activity to acquire or maintain interest in or control of

the Colombian Narco-Terrorist Association.

        213.    Defendants FARC, ELN, and NOYC conspired to violate 18 U.S.C. § 1962(c) by

agreeing to associate with the Colombian Narco-Terrorist Association and engaging together to

conduct or participate in the conduct of the Colombian Narco-Terrorist Association' s affairs
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 48 of 65 PageID #: 260
                                                                        CASE NO.: 12-48803-CA-02
                                                                 -../                 Page 47 of 59
                        '-'
through a pattern of racketeering, including among other things, engaging in murder, kidnapping,

extortion, felonious manufacture, importation, receiving, concealment, buying, selling, and

trafficking in cocaine and heroin, trafficking in persons, and money laundering, and the

kidnapping, trafficking, torture and murder of the Victim, and threatening Plaintiffs life and

livelihood.

        214.   These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §201(d)( 1) of TRIA.

       215.    This pattern of racketeering activity amounts to continued criminal activity in

Florida, Colombia and the United States which affected interstate commerce.

       216.    Defendants had knowledge that their intentional acts were part of a pattern of

racketeering and agreed to the commission of those acts to further their schemes.

       217.    Defendants' conspiracy to violate 18 U.S.C. § 1962 (a)-(c), as described herein, is

a violation of 18 U. S.C. § 1962 (d).

       218.    As a direct and proximate cause of Defendants' actions in violation of 18 U.S.C.

§ l 962(d), Plaintiff suffered and has continued to suffer economic damages to his business and

property, and was forced to flee Colombia and continue to remain in exi le and, in so doing, was

deprived of his Colombian properties and business, including " La Espiga," causing loss of

revenue, profit, property and livelihood.

       WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, arising from Defendants' violations of 18 U.S.C. § 1962(d),

for threefold damages, attorney fees, and costs pursuant to 18 U.S.C. § l964(c), as well as

prejudgment and post-judgment interest, and any additional relief this Court may deem

appropriate.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 49 of 65 PageID #: 261
                                                                                  CASE NO.: 12-48803-CA-02
                                                                        ..._,,I                Page 48 of 59
                          ~


                                     COUNTX
                   DEFNDANTS' VIOLATION OF FLORIDA CIVIL RICO
                                  F.S. § 772.103(1)

          219.   Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          220.   Fla. Stat. § 772.103( I) provides that it is unlawful for any person:

                 Who has with criminal intent received any proceeds derived, directly or
                 indirectly, from a pattern of criminal activity or through the collection of
                 an unlawful debt to use or invest, whether directly or indirectly, any part
                 of such proceeds, or the proceeds derived from the investment or use
                 thereof, in the acquisition of any title to, or any right, interest, or equity in,
                 real property or in the establishment or operation of any enterprise.

          221.   Defendants FARC, ELN, and NDVC, in association with other narco-traffickers

who were not their members but agents, 30 formed the Colombian Narco-Terrorist Association to

promote and further their goals and objectives of profiting from the illicit drug trade. This

association is an enterprise-in-fact within the meaning of Fla. Stat. § 772.1 02(3) which affects

commerce within Florida, and Colombia.

          222.   The Colombian Narco-Terrorist Association has engaged in a pattern of

racketeering activity by, among other things, repeatedly engaging in murder, kidnapping,

extortion, felonious manufacture, importation, receiving, concealment, buying, selling and

trafficking in cocaine and heroin, trafficking in persons, and money laundering, all of which are

related to generating profits on behalf of the members.

          223.   This pattern of racketeering activity amounts to continued criminal activity in

Florida, Colombia and in the United States.

          30
            As more specifically set forth in indictments as announced by Attorney General Ashcroft. See e.g.
http://www.justice.gov/archive/ag/speeches/2002/03 I 802newsconferencefarc.htm;
http://www.justice.gov/archive/ag/speeches/2002/043002newsconferencefarcindictment.htm;
http://www.justice.gov/archive/ag/speeches/2002/l 302finalfarcstatement.htm
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 50 of 65 PageID #: 262
                                                                                 CASE NO.: 12-48803-CA-02
                                                                         .......;             Page 49 of 59
                           ~
        224.     These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20l(d)(1) ofTRIA.

        225.     The Defendants, through the Colombian Narco-Terrorist Association, received

money from this pattern of racketeering activity, including receiving money from narcotics

production, narcotics trafficking, kidnapping, hostage-taking, trafficking in persons, and

extortion, among other things.

        226.     Defendants, through the Colombian Narco-Terrorist Association, engaged in a

pattern of racketeering when they engaged in the trafficking and torture of the Victim, and when

they threatened Plaintiff s life and livelihood.

        227.     Defendants    used   income received       from    the Colombian Narco-Terrorist

Association's racketeering activities in the acquisition and operation of the Colombian Narco-

Terrorist Association, including, among other things, by removing the Victim and Plaintiff and

their opposition to the Defendants' narcotics and terrorist activities, and depriving them of their

properties by which the Colombian Narco-Terrorist Association expanded and facilitated its

logistical operations, distribution, and trafficking of illicit drugs.

       228.      FARC's activities described herein amount to a violation of Fla. Stat.

§ 772.103(1 ).

       229.      As a direct and proximate cause of FARC's violation of Fla. Stat. § 772.l 03(1 ),

Plaintiff suffered and has continued to suffer emotional, psychological, and economic damages,

and was forced to fl ee Colombia and continue to remain in exile and, in so doing, was deprived

of his Colombian properties and business, including '"La Espiga," causing loss of revenue, profit,

property and livelihood.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 51 of 65 PageID #: 263
                                                                                 CASE NO.: 12-48803-CA-02
                                                                        ....,I                Page 50 of 59
                          ~
           WHEREFORE, Plaintiff, Antonio Caballero, demands j udgment in his favor against

Defendants, jointly and severally for conduct in concert causing indivisible harm to Plaintiff, for

threefold damages, attorney fees, and costs pursuant to Fla. Stat. § 772.104( 1), prejudgment and

post-judgment interest, and any additional relief this Court may deem appropriate.



                                    COUNT XI
                   DEFENDANTS' VIOLATION OF FLORIDA CIVIL RICO
                                  F.S. § 772.103(2)

          230.    Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set fort h

herein.

          23 1.   Fla. Stat. § 772. 103(2) provides that is unlawful for any person

                  through a pattern of criminal activity or through the collection of an
                  unlawful debt, to acquire or maintain, directly or indirectly, any interest in
                  or control of any enterpri se or real property.

          232.    Defendants FARC, ELN, and NDVC, in association with other narco-traffickers
                                             31
who were not their members but agents,            formed the Colombian Narco-Terrorist Association to

promote and further their goals and objectives of profiting from the illicit drug trade. This

association is an "enterprise" within the meaning of Fla. Stat. § 772. l 02(3) which affects

commerce within Florida and Colombia.

          233.    The Defendants, through the Colombian Narco-Terrorist Association, have

engaged in a pattern of racketeering activity by, among other things, engaging in murder,

kidnapping, extortion, felonious manufacture, importation, receiving, concealment, buying,

selling, and trafficking in cocaine and heroin, trafficking in persons, and money laundering, all of


          31
            As more specifically set forth in indictments as announced by Attorney General Ashcroft. See e.g.
http://www.justice.gov/archive/ag/speeches/2002/031802newsconferencefarc.htm;
http://www.justice.gov/archive/ag/speeches/2002/043002newsconferencefarcindictment.htm;
http://www.justice.gov/arch ive/ag/speeches/2002/ I 302 fin a Ifarcstatement. htm
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 52 of 65 PageID #: 264
                                                                            CASE NO.: 12-48803-CA-02
                                                                    ...,I                Page SI of 59
                         \..
which are related to Defendants' ultimate purpose of financing and maintaining an interest in the

Colombian Narco-Terrorist Association.

        234.    This pattern of racketeering activity amounts to continued criminal activity in

Florida, Colombia and the United States.

        235.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20J(d)(l) ofTRJA.

        236.    The Defendants, through this pattern of racketeering activity, have acquired and

maintained an interest in, and control of, the Colombian Narco-Terrorist Association, which is

engaged in, and affects, interstate and foreign commerce.

        237.    The Defendants, through the Colombian Narco-Terrorist Association, engaged in

a pattern of racketeering when they engaged in the trafficking and torture of the Victim, and

when it threatened Plaintiff's li fe and livelihood

        238.    The Defendants' pattern of racketeering activity was used to acquire and maintain

an interest and control of the Colombian Narco-Terrorist Association including operations that,

directly and acting in concert through aiding and abetting and a conspiracy, among other things,

removed the Victim and Plaintiff and their opposition to the Colombian Narco-Terrorist

Association's narcotics and terrorist activities, and deprived them of their properties by which

the Colombian Narco-Terrorist Association expanded and facilitated its logistical operations,

distribution, and trafficking of illicit drugs.

        239.    The Defendants' activities described herein violate Fla. Stat. § 772. l 03(2).

        240.    Plaintiff has been injured by Defendants' control and maintenance of the

Colombian Narco-Terrorist Association.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 53 of 65 PageID #: 265
                                                                               CASE NO.: 12-48803-CA-02
                                                                        "111                Page 52 of 59
                          \....-
          241.   As a direct and proximate cause of Defendants' control and maintenance of the

Colombian Narco-Terrorist Association, in violation of 18 Fla. Stat. § 772.103(2), Plaintiff

suffered and has continued to suffer emotional, psychological, and economic damages, and was

forced to flee Colombia and continue to remain in exile and, in so doing, was deprived of his

Colombian properties and business, including "La Espiga," causing loss of revenue, profit,

property and livelihood.

          WHEREFORE, Plaintiff, Antonio Caballero, demands j udgment in his favor against

Defendants, jointly and severally for conduct in concert causing indivisible harm to Plaintiff, for

threefold damages, attorney fees, and costs pursuant to Fla. Stat. § 772. 104( I), prejudgment and

post-judgment interest, and any additional relief this Court may deem appropriate.



                                   COUNT XII
                  DEFENDANTS' VIOLATION OF FLORIDA CIVIL RICO
                                 F.S. § 772.103(3)

          242.   Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          243.   Fla. Stat. § 772. 103(3) provides that is unlawful for any person, "(e]mployed by,

or associated with, any enterprise to conduct or participate, directly or indirectly, in such

enterprise through a pattern of criminal activity or the collection of an unlawful debt."

          244.   Defendants FARC, ELN, and NDVC, in association with other narco-traffi ckers

who were not their members but agents,32 formed the "Colombian Narco-Terrorist Association"

of profiting from the illicit drug trade. This association is an enterprise-in-fact as defined by


          32
            As more specifically set forth in indictments as announced by Attorney General Ashcroft. See e.g.
http://www.justice.gov/archive/ag/speeches/2002/ 031802ncwsconferencefarc.htm;
http://www.justice.gov/archive/ag/speeches/2002/043002newsconferencefarcindictment.htm;
http://www.justice.gov/archive/ag/speeches/2002/ l 302finalfarcstatement.htm
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 54 of 65 PageID #: 266
                                                                      CASE NO.: 12-48803-CA-02
                                                                                   Page 53of 59
                         ~                                        .._I

Florida Statutes § 772. l 02(3) and affected interstate commerce within the United States, Florida,

and Colombia.

       245.     Defendants conducted and participated in the affairs of the Colombian Narco-

Terrorist Association.

       246.     The Colombian Narco-Terrorist Association operates as a unit to provide, among

other narcotics, 80% of the world ' s cocaine.

       247.     The Colombian Narco-Terrorist Association is a vehicle for the commission of

murder, kidnapping, extortion, trafficking in persons, the manufacture, importation, receiving,

concealment, buying, selling, and trafficking in cocaine and heroin, and money laundering.

       248.     Plaintiff and the Victim were known as active advocates against ELN and FARC.

       249.     Defendants conducted and participated in the affairs of the Colombian Narco-

Terrorist Association through a pattern of racketeering activity, consisting of, among other

things, engaging in murder, kidnapping, trafficking in persons, extortion, threats, the

manufacture, importation, receiving, concealment, buying, selling, and trafficking in cocaine and

heroin, and money laundering, all of which are related to the purpose of expanding drug

trafficking activities and profits to finance Defendants' ongoing war against Colombia and

Colombia's civilian population.

       250.    The Colombian Narco-Terrorist Association activities included kidnapping,

extortion, murder, and threats to the Victim and Plaintiff to deprive Plaintiff and the Victim of

their properties. This was done to facili tate the Colombian Narco-Terrorist Association ' s drug

trafficking activities by expanding the logistics and transportation network through Plaintiffs

and the Victim's properties, as well as by removing the opposition of Plaintiff and the Victim to
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 55 of 65 PageID #: 267
                                                                           CASE NO.: 12-48803-CA-02
                                                                   ....,.;              Page 54 of 59
                        ~
FARC, ELN, NDVC , and the Colombian Narco-Terrorist Associati on's trafficking and terrorist

activities.

        251.    Defendants, acting in concert through the Colombian Narco-Terrorist Association

engaged in a pattern of racketeering when they kidnapped, trafficked, tortured, and murdered the

Victim, and when they threatened Plaintiff's life and livelihood in order to expand and facilitate

their narcotics logistical and distribution networks.

        252.   These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20 I (d)( I) of TRIA.

        253.   Defendants' activities amount to a violation of Fla. Stat. § 772.103(3).

        254.   As a direct and proximate cause of Defendants violation of Fla. Stat.

§ 772. l 03(3), Plaintiff suffered and has continued to suffer emotional, psychological, and

economic damages, and was forced to flee Colombia and continue to remain in exile and, in so

doing, was deprived of his Colombian properties and business, including "La Espiga," causing

loss of revenue, profit, property and li velihood.

        WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor against

Defendants, jointly and severally, arising from Defendants' violations of Fla. Stat. § 772. l 03(3),

for threefold damages, attorney fees, and costs pursuant to Fla. Stat. § 772. l 04( l ), as well as

prej udgment and post-j udgment interest, and any additional relief this Court may deem

appropriate.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 56 of 65 PageID #: 268
                                                                        CASE NO.: 12-48803-CA-02
                                                                    ~                Page SS of S9
                         ~



                                  COUNT XIII
                  DEFENDANTS' VIOLATION OF FLORIDA CIVIL RICO
                                 F.S. § 772.103(4)

        255.    Plaintiff re-alleges the allegations of paragraphs 1 through 89, and 2 19 through

254 as if fully set forth herein.

        256.    Fla. Stat. § 772.103(4) provides that it is unlawful for any person "To conspire or

endeavor to violate any of the provisions of subsection (1), subsection (2), or subsection (3)."

       257.     Defendants conspired to violate Fla. Stat § 772.103(1) by receiving income

derived from a pattern of racketeering activity and using such income or the proceeds thereof in

the establishment and operation of the Colombian Narco-Terrorist Association.

       258.     Defendants conspired to violate Fla. Stat. § 772. 103(2) by agreeing to conduct

and conducting a pattern of racketeering activity to acquire or maintain interest in or control of

theNDVC.

       259.    Defendants F ARC, ELN , and NDVC conspired to violate Fla. Stat. § 772.103(3)

by agreeing to associate with the Colombian Narco-Terrorist Association and engaging together

to conduct or participate in the conduct of the Colombian Narco-Terrorist Association's affairs

through a pattern of racketeering, including among other things, engaging in murder, kidnapping,

extortion, fe lonious manufacture, importation, receiving, concealment, buying, selling, and

trafficking in cocaine and heroin, trafficking in persons, and money laundering, and the

kidnapping, trafficking, torture and murder of the Victim, and threatening Plaintifr s life and

livelihood.

       260.    These acts and activities were unlawful under the laws of Colombia where the

activities occurred, and constitute acts of terrorism within the meaning of §20 I (d)( 1) of TRIA.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 57 of 65 PageID #: 269
                                                                            CASE NO.: 12-48803-CA-02

                          ~
                                                                    .....,I              Page 56 of 59

          261.   The Colombian Narco-Terrorist Association affected interstate commerce in the

United States, specifically commerce in Florida.

          262.   Defendants had knowledge that their intentional acts were part of a pattern of

racketeering and agreed to the commission of those acts to furth er their schemes.

          263.   Defendants' conspiracy to violate Fla. Stat. §§ 772.103( l )-(3) as described herein

is a violation of Fla. Stat. § 772. l 03(4).

          264.   As a direct and proximate cause of Defendants' actions in violation of Fla. Stat.

§ 772.1 03(4), Plaintiff suffered and has continued to suffer emotional, psychological, and

economic damages, and was forc ed to flee Colombia and continue to remain in exi le and, in so

doing, was deprived of his Colombian properties and business, including " La Espiga," causing

loss of revenue, profit, property and livelihood.

          265.   WHEREFORE, Plaintiff, Antonio Caballero, demands judgment in his favor

against Defendants, jointly and severally, arising out of Defendants' conspiracies to commit

violations of Fla. Stat. §§ 772.103( 1)-(3), for threefold damages, attorney fees, and costs

pursuant to Fla. Stat. § 772.104( l ), prejudgment and post-j udgment interest, and any additional

relief this Court may deem appropriate.



                                   COUNT XIV
                    DEFENDANTS' VIOLATION OF COLOMBIAN LAW
                               WRONGFUL DEATH

          266.   Plaintiff re-alleges the allegations of paragraphs 1 through 89 as if fully set forth

herein.

          267.   Under Florida's conflict-of-laws analysis and significant relationship test,

Colombia's interest is the most significant because:
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 58 of 65 PageID #: 270
                                                                       CASE NO.: 12-48803-CA-02
                                                                                    Page 57 of 59
                        \...,                                     ..,J
                a)     Colombia is where the Victim resided at the time of the tort;

                b)    Colombia is where the Victim was kidnapped;

                c)    Colombia is where the Victim was assassinated by Defendants, directly

and acting in concert through aiding and abetting and a conspiracy;

                d)    Colombia recognizes a wrongful death cause of action. Judge v. American

Molors Corpora/ion, 908 F. 2d 1565(l 11h Cir. 1990).

        268.    Defendants, directly and acting in concert through aiding and abetting and a

conspiracy, kidnapped, tortured, and killed the Victim in violation of Colombian law.

        269.   The NDVC aided and abetted and conspired with FARC and ELN by specifically

directing and commissioning FARC and ELN to transport and safeguard their illicit product from

areas of production in southern Colombia and specifically through routes that passed through

Plaintiff's and Victim's properties, to ports on Colombia's Caribbean coast (and then on to the

United States), and to facilitate and expand its drug distribution and logistical operations, which

included removal of political and social opposition such as that presented by the Victim and his

family, including Plaintiff. The NDVC knew that FARC and ELN engaged in terrorist activities,

such as targeting high profile Colombian citizens including politicians and businessmen, and that

they used tactics such as kidnapping, hostage-taking, human trafficking, torture and extortion as

tools to instill fear into the people of Colombia, and NDVC knew and intended that F ARC and

ELN would engage in such activities in effecting its directives, including against the Victim and

Plaintiff.   NDVC provided FARC and ELN with funds to support these activities in exchange

for FARC and ELN transporting and safeguarding the drugs, and for supplying NDVC with

materials needed for producing cocaine. NDVC knew that the payment of funds to FARC and
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 59 of 65 PageID #: 271
                                                                                 CASE NO.: 12-48803-CA-02
                                                                        ...._J                    Page 58 of 59
                           '-'
ELN would provide material support to the FARC and ELN in the commission of such terrorist

activities.

            270.   Defendants' actions violated the Colombian Penal Code prohibiting the acts of:

(I) kidnapping and extortion {Article 169, Article 170 #20 and #70, Article 244 #70); (2)

rebellion (Article 187); (3) terrorism (Article 125); and, (4) homicide (Article 323).

            271.   Pursuant to Articles 1494, 1613, 16 14, 2341 , and 2356 of the Colombian Civil

Code, Defendants are liable for damages for the wrongful death of the Victim and for the

Colombian Penal Code violations of kidnapping, extortion, torture, rebellion, terrorism, and

homicide as described in Paragraph 277 herein.

            272.   The Victim is survived by several heirs, including    Pl a inti ff~   Antonio Caballero.

            273.   As an heir of the Victim and as the legal beneficiary under Colombian Jaw,

Plaintiff has standing and a substantial right to bring a wrongful death claim against the Victim's

murderers. Baloco, 640 F.3d 1349.

            274.   As a consequence of Defendants' actions of kidnapping and torture against the

Victim, Plaintiff suffered and has continued to suffer emotional, psychological, and economic

damages, and was forced to flee Colombia and continue to remain in exile and, in so doing, was

deprived of his Colombian properties and business, including "La Espiga," causing loss of

revenue, profit, property and livelihood.

            275.   As a consequence of Defendants' actions including the Victim 's kidnapping,

torture and the death threats to Plaintiffs family, Plainti ff was forced to flee Colombia in fear of

his life.

            276.   As a consequence of Defendants' actions, Plaintiff suffered damages to his

ranching and rice business, includ ing the complete loss of said businesses.
Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 60 of 65 PageID #: 272
                                                                        CASE NO.: 12-48803-CA-02
                       ~
                                                               .....J                Page 59 of 59

       277.    In addition, the Defendants' conduct described herein has resulted in emotional,

psychological, physical, and economic harm to Plaintiff.

       WHEREFORE, Plaintiff, Antonio Caballero, individually, and as Carlos Caballero's

legal beneficiary, demands judgment in his favor against Defendants, jointly and severally, for

damages, interest, attorney fees and costs, and any additional relief this Court may deem

appropriate.



       DATED this }!!_ day of March, 20 13.




                                            Respectfully submitted,

                                            ZUMPANO PATRICIOS & WINKER, P.A.

                                            3 12 Minorca Avenue
                                            Coral Gables, FL 33134
                                            Tel: 305-444-5565
                                            Fax:305-444-8.5.88

                                            By:


                                                   )zumpano@zpwlaw.com
                                                   Leon N. Patricios
                                                   Florida Bar No. 0012777
                                                   lpatricios@zpwlaw.com
   Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 61 of 65 PageID #: 273


                  EXHIB~'A" - Norte Del Valle Cartel O~ization List
                 Name                   Nickname                     OFAC ldentificaton
Abdala Saieh Jassir                                      Associate
Adriana Lopera Barbosa                                   Front Person
Adriana Maria Giraldo Hernandez                          Associate (Money Laundering)
Aida Sa lome Grajales Lemos                              Member, Sister of Rau l A. Grajales
Alejandro Gonza lez Sanclemente                          Front Person
Alejandro Valero Jimenez                                 Associate
Alexander Rios Lozano                                    Key Business Associate
Alfonso Barrera Rios                                     Associate
Alfonso Bueno Guerrero                                   Key Front Person (Medical)
Alfonso Ramirez Valdivieso                               Business Associate
Alfonso Ricardo Diaz                                     Key Business Associate
Alfonso Sanchez Lopez                                    Business Associate
Alvaro Barrera Marin                                     Key Business Associate
Alvaro Enrique Barrera Rios                              Key Business Associate
Andres Fernando Quintana Fuertes                         Key Front Person (Agro-Industria l)
Amparo Fomeque Blanco                                    Aunt of Victor Patino
                                                         Business Associate, Sister of Luis
Ana Elvia Hernandez Zea
                                                         Hernandez Zea
Antonieta Numa Sanjuan                                   Business Associate
Arcangel de Jesus Henao Montoya          Moc ho          Principal
Armando Jacobo Jaar Jacir (Jassir)                       Key Business Associate
Augusto Guillermo Yordan Cadenas                         Associate (Money Laundering)
                                                         " Beto Renteria" Family, Front Company
Beatriz Eugenia Renteria Caicedo                         Shareholder
Benedicto Quinones                                       Associate
Bernando A. Marin Tobon                                  Key Business Associate
Carlos Alberto Curea Correa          Cucu/ La Llaveria   Member
Carlos Alberto Gomez Qunitero                            Member
                                     Don Beto/ Beto
Carlos Alberto Renteria Mantilla                         Principal
                                         Renteria
Carlos Andres Henao Gonzalez                             Member, Son of Arcangel
Carlos Arturo Patino Restrepo           Patemuro         Member
Carlos Eduardo Nunez Bejarano                            Associate (Money Laundering)
Carlos Ernesto Saieh Jamis                               Key Business Associate
Carlos Umberto Restrepo Clavijo                          Front Person, Key Associate
Carmen Alicia Abadia Bastidas                            Business Partner, Mother of "Chupeta"
Carmen Elena Siman de Jaar                               Wife of Armando J. Jaar
Carmen Viviana Cifuentes Vargas                          Drug Trafficking Associate
                                                         Key Family M ember , Daughter of Orlando
Daniela Sabogal Zuluaga
                                                         Sabogal
                                                         Key Associate
Davinson Gomez Ocampo                     Gordo
                                                         (Trafficking/Moneylaundering)



                                          Page 1of5
   Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 62 of 65 PageID #: 274


                 Name                Nickname                    OFAC ldentificaton
Diana Carolina Grajales Puentes                      Member, Daughter of Raul A. Grajales'
                                                     Key Family Member, Wife of Orlando
Diana Patricia Zuluaga Alzate
                                                     Sabogal
Diana Sarmiento Martinez                             Key Business Associate
Diego Leon Montoya Sanchez           Don Diego       Principal
Diego Perez Henao                  Diego Rastrojo    Associate
Diego Uriel Alzate Jimenez                           Front Person
Duffay Gutierrez Aguirre           El Gordo Duffay   Drug Trafficking Associate
                                                     Key Business Associate, Manager of
Edgar Marino Otalora Restrepo                        "Chupeta" companies
Eduardo Restrepo Victoria             El Socio       Associate
Edwin Amir Rengifo Ospina                            Key Associate
Elsa Yaneth Trivino Rodriguez                        Business Associate
Eugenio Montoya Sanchez                              Member, Brother of "Don Diego"
Fabio Roldan Salcedo                                 Associate (Money Laundering)
                                                     Key Family Member, Son of Orlando
Felipe Sabogal Zuluaga
                                                     Sabogal
Fernando Gonzalez Sanclemente                        Front Person
Francisco Javier Duque Correa                        Key Business Associate
Gabriel Puerta Parra                 El Doctor       Principal
German Duque Jaramillo                               Key Front Person (Medical)
German Rosero Angulo                                 Key Associate
Gloria E. Londono Alvarez                            Member, Wife of Raul A. Grajales
Gloria Elena Fajardo Hernandez                       Associate
Guillermo Gonzalez Bohorquez                         Associate (Money Laundering)
Harvy Ramiro Rengifo Amaya                           Key Associate
Hector Leon                                          Associate
Hernan Felipe Ramirez Garcia                         Key Business Associate
Hernando Echevarria Herrera                          Key Business Associate
Hilda Nelly Merchan Perilla                          Business Associate
                                                     Wife of Gabriel Puerto Parra, Board
Isabel Cristina Galvez Fernandez
                                                     Member of Intercontinental de Aviacion
Jaime Alberto Marin Zamora          Beto Marin       Key Associate
Jaime Antonio Olivella Celedon                       Business Associate
Jaime Rojas Franco                                   Key Associate
Jairo Camilo Collazos Tello                          Front Person
Jairo Humberto Lopera Barbosa                        Front Person
Jairo Ivan Urdinola Grajales                         Principal
Jairo Jose Hurtado Romero                            Key Business Associate
Javier Antonio Calle Serna            Comba          Member, Brother fo Luis E. Calle Serna
James Augusto Osorio Valencia                        Key Business Associate
James Narvaez Puentes                                Key Associate
Javier Camacho Vallejo                               Key Associate, Front Person
Jefferson Rengifo Ospina                             Key Associate



                                       Page 2 of 5
       Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 63 of 65 PageID #: 275
•
                                                                         -
                      Name                   Nickname                        OFAC ldentificaton
                                           Johnny Cano/
    Jhon Eidelber Cano Correa            Alejandro Cardona   Principal
                                              Ribillas
    Jhon Jairo Ramirez Len is                                Key Business Associat e
    John Jairo Mendez Salazar                                Key Business Associate
    Jorge Enrique Dominguez Velez              El Onli       Member
    Jorge Enrique Lopreto Duran                              Key Business Associate
                                                             Key Business Associate, M anager of
    Jorge Rodrigo Salinas Cuevas                             "Chupeta " companies
                                                             Key Associate
    Jose Aldemar Rendon Ramirez
                                                             (Trafficking/Moneylaundering)
    Jose Ignacio Bedoya Velez              Nacho Bedoya      Key Associate
    Jose Orlando Henao Montoya                               Associate
    Jose Roberto Gonzalez Sanclemente                        Front Person
                                                             Key Associate
    Juan Carlos Giraldo Franco
                                                             (Trafficking/Moneylaundering)
    Juan Carlos   Lopera Barbosa                             Front Person
    Juan Carlos   Montoya Sanchez                            Member, Brother of "Don Diego "
    Juan Carlos   Patino Torres                              Front Person
    Juan Carlos   Ramirez Abadia             Chupeta         Principal
    Juan de la Cruz Gallego Cano                             Key Associate, Front Person
    Juan Manuel Troncoso Posse                               Key Front Person (Agro-Industrial)
    Juan Raul Grajales Londono                               Member, Son of Raul A. Grajales
                                                             Key Family Member , Daughter of Orlando
    Juliana Sabogal Zuluaga
                                                             Sabogal
    Julio Cesar Lopez Pena                 Comba/ Julito     Member
    Julio Fabio Urdinola Grajales                            Principal
    Laura Victoria Gomez Aponte                              Key Business Associate
    Lina Marclea Henao Gonzalez                              Member, Daughter of Arcangel
    Lina Maria Grajales Londono                              Member, Daughter of Raul A. Grajales
    Lina Rengifo Ospina                                      Key Associate
                                                             Sister of Arcangel/ Widow of Jairo Ivan
    Lorena Henao Montoya
                                                           Urdinola
    Lubin Bohada Avila                                     Key Business Associate
    Luis Alfonso Gomez Bustamonte                          Front Person, Brother of " Rasguno"
    Luis Alfredo Gallego Ramos                             Key Business Associate
    Luis Antonio Hernandez Zea              EL Capitan     Principal
    Luis Enrique Calle Serna            Comba/ Combatiente Associate
    Luis Hernan Va lero Jimenez                            Associate
    Luis Hernando Gomez Bustamante           Rasguno       Principal
    Luis Holmes Alzate Jimenez                             Front Person
    Luis Mario Cedeno Herrera                              Key Associate, Front Person
    Manuel Antonio Cubillos Corredor                       Business Associate
                                                           Beto Renteria Family, Front Company
    Maria Cecilia Renteria Caicedo                           Shareholder


                                              Page 3 of 5
       Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 64 of 65 PageID #: 276
•

                     Name                      Nickname                      OFAC ldentificaton
                                                                 Beto Renteria Family, Front Company
    Maria Nury Caicedo Gallego                                   Shareholder
    Maria Ospina Prada                                           Key Associate
    Maria Sair Pelissier Ospina                                  Key Business Associate
    Maria Teresa Restrepo Victoria                               Associate
    Mario German Satizabal Rengifo           Pelo de Cobre       Drug Trafficking Associate
    Martha Cecilia Sanchez Conde                                 Associate (Money Laundering)
    Mauricio Arturo Espitia Ortiz                                Associate
    Mauricio Pardo Ojeda                                         Key Associate, Font Person
    Melba Rosa Arce Jaramillo                                    Business Associate
    Melba Trejos Aguilar                                         Key Business Associate
    Milena Roldan Salcedo                                        Associate (Money Laundering)
    Moises Abdal Saieh Muvdi                                     Key Business Associate
    Monica Moreno Fernandez                                      Key Associate
    Nelson Salazar Lugo                                          Front Person
    Norma Constanza Restrepo Vicotra                             Associate
    Olga Cecilia Gomez Jaramillo                                 Member, Wife of "Rasguflo"
    Olga Patricia Gonzalez Benitez                               Member, Wife of Arcangel
    Olga Patricia Henao Gonzalez                                 Member, Daughter of Arcangel
    Oliviero Perez Narvaez                                       Business Associate
    Omar Ramirez Ponce                                           Business Partner, Father of "Chupeta"
    Orlando Cifuentes Vargas                    El Chute         Drug Trafficking Associate
    Orlando Osorio Avila                                         Key Business Associate
    Orlando Sabogal Zuluaga a/k/a Carlos
                                           Caraqueso I Mono
    Alberto Guillen Jimemez a/k/a Juan                           Principal
                                                Sabogal
    Panlo Contreras Vivas
    Oscar Hernandez                                              Key Business Associate
    Oscar Ignacio Martan Rodriguez                               Key Front Person (Agro-Industrial)
    Piedad Rocio Sanchez Candela                                 Associate
    Piedad Velez Rengifo                                         Member, Wife of Jose 0. Heneao
                                           William Torrijos/La
    Ramiro Rengifo Puentes
                                               Llaveria          Member
                                             Don Tomas, El
    Ramon A. Quintero Sanclemente                                Principal
                                            lngeniero, Lucas
    Raul Alberto Grajales Lemos                                  Principal, Partner of Beto Renteria
    Ricardo Alfredo Moreno Daza                                  Key Business Associate
    Ricardo Jaar Jassir                                          Key Business Associate
    Ricardo Sandoval Salazar                                     Key Business Associate (Agro-Industrial)
    Roberto Londono Velez                                        Associate
    Rodrigo Eugenio Saavedra Arce                                Associate (Money Laundering)
    Sandra Milena Hernandez Arboleda                             Member
    Sandra Milena Prieto Santiago                                Associate
    Sergio Alberto Ramirez Rivera                                Key Associate
    Servio Tulio Tascon Rojas                                    Associate (Money Laundering)
    Sonia Daysi Patino Fomeque                                   Sister of Victor Patino


                                                 Page 4 of 5
        Case 4:19-cv-04011-KES Document 1-2 Filed 01/18/19 Page 65 of 65 PageID #: 277
•   •

                     Name                        Nickname                      OFAC ldentificaton
    Sonia Patricia Grajales Berna l                                Member, Cousin of Raul A. Grajales
    Sonia Trejos Aguilar                                           Key Business Associate
    Tulio Hernando Alzate Jimenez                                  Front Person
    Victor Julio Patino Fomenque a/k/a
                                             El Papi, EL Quimico   Principal
    Victor Hugo Patino Fomenque
    Victoria Eugenia Barrera Rios                                  Associate
    Viviana Gomez Gomez                                            Member, Daughter of "Rasguno"
    Walter Lopez Rodriguez                                         Associate (Money Laundering)
    Wilber Va rela                           Jabon I Don Jairo     Principal
    William Velez Montes                                           Key Business Associate
    Wilmer de Jesus Gomez Bustamante                               Front Person, Brother of "Rasguno"
    Yanet Clifuentes Vargas                      La Pecosa         Drug Trafficking Associate
    Yolanda Salazar Arcila                                         Associate
    Yolanda Sofia Cano Alzate                                      Key Associate, Front Person
    Yudy Lorena Florez Grajales                                    Key Business Associate
    *Other Individuals or Entities
    Designated as Norte del Valle Cartel
    Members by the Office of Foreign
    Asset Control in the past, present, or
    future.




                                                   Page 5 of 5
